 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDNassau and Suffolk Contractors'Association,Inc., and its mem-bers listed in AppendixA andPeter BataliasandLocal 138,.International Union of Operating Engineers,AFL-CIO, Partyto the ContractLocal 138,International Union of Operating Engineers,AFL-CIO,andPeter BataliasandNassau and Suffolk Contractors' As-sociation,Inc., and its members listed in Appendix A, Party tothe ContractHendrickson Brothers,Inc.andPeter BataliasandNassau andSuffolk Contractors'Association,Inc., and its members listed.in AppendixA, Local138, International Union of OperatingEngineers,AFL-CIO,Parties to the Contract.CasesNos..2-CA-4208,2-CB-1438, and 2-CA-4f09. June 18,1957DECISION AND ORDEROn September 18, 1956, Trial Examiner David London issued his.Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondents filedexceptions to the Intermediate Report and supporting briefs.TheBoard heard oral argument at Washington, D. C., on January 24, 1957..Representatives of the General Counsel, the Charging Party, theRespondent Association, the Respondent Hendrickson, and the Re-spondent Union appeared and participated in the oral argument.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersMurdock and Bean].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.'The Board has considered the Intermedi-ate Report, the exceptions and briefs, the oral argument, and the entirerecord in the case, and hereby adopts the Trial Examiner's findings,conclusions, and recommendations, except as modified hereinafter.21.We agree with the Trial Examiner that the 1944 collective-bargaining agreement between the Association and the Union as re-newed periodically thereafter contains unlawful hiring provisionsIThe Trial Examiner erred in taking official notice of the criminal conviction of JohnDe Boning, Sr.We have not considered the fact of his conviction in reaching our deci-sion.Accordingly, we do not deem the Trial Examiner's error prejudicial.2The Trial Examiner found that Frank Fatscher was an official of Ted Fatscher, Inc.The record shows, and we find, that he was only an employee of that Respondent.118 NLRB No. 19. NASSAU AND SUFFOLK CONTRACTORS' ASSOCIATION, INC. 175,and that the so-called savings clause is not sufficient to purge thoseprovisions of their illegal effect.3The Respondents contend that the unlawful clauses have not beenenforced and consequently there has been no violation of the Act.Where contracting parties agree not to enforce and in fact do not en-force an unlawful union-security clause, the Board has held that thereis a violation of Section 8 (a) (1) and 8 (b) (1) (A), but not ofSection 8 (a) (3) and 8 (b) (2). If the contracting parties go furtherand inform employees of their intention, no violation at all will befound.'There is no evidence in this case either of an agreement by theRespondents not to enforce the hiring provisions of their contract orof notification to employees to that effect.On the contrary, the evi-dence is overwhelming that the unlawful hiring clauses were in factenforced according to their terms.5The fact that a few individuals.may have been hired without clearance from the Union does notdestroy the cumulative effect of testimony by numerous master me-chanics and company officials establishing that hiring was done inconformity with the provisions of the 1944 agreementsAccordingly,,we find, as did the Trial Examiner, that by continuing in effect theclosed-shop provisions of the 1944 collective-bargaining agreement,Respondent Association and Respondent Hendrickson violated Section8 (a) (1), (2), and (3), and Respondent Union violated Section 8 (b).(1) (A) and (2) of the Act.'2.We agree with the Trial Examiner that Respondents Hendrick-son and Davis Construction Corp., but not Ted Fatscher and WilliamH. Greene, have unlawfully interfered with the administration of theaffairs of Respondent Union by the voting of certain executives andsupervisors at union meetings.There are insinuations in this case of corruption in and maladminis-tration of the affairs of the Union and collusion between union officialsand Employers intended to give trade advantages to some Employers asagainst others.Because of the public importance of such issues, withwhich the Board Members as individuals are as much concerned asany other citizens, something must be said of the Board's power as anagency of the United States Government to deal with them. The'N. L. B.B. v. Gottfried Baking Co.,Inc., etal.,210 F. 2d 772 (C.A. 2) ;GaynorNews Company, Inc. v. N. L. P.B., 197 F. 2d 719 (C. A. 2), affd. 347 D. S. 17.1Gottfried Baking Company, Inc.,103 NLRL' 227, 246, enfd. 210 F. 2d 772 (C. A. 2) ;Port Chester ElectricalConstruction Corporation,97 NLRB 354 ;seeCounty ElectricCo., Inc., 116 NLRB 1080.5Testifying to this effectwereMaster MechanicsLouisWilkens,Clifford Smith, GeorgeHenry, Gerard Douglas, William Kreischer, and Charles Hansen. Company executives giv-ing similartestimony were Charles Davis, Joseph Brennan, and Frank Marmorale. JohnDe Koning,, a former business representative of the Union, also testified that the closed-shop provisions were enforced.6N. L. R. B. v. Local369, International Hod Carriers'Building and Common Laborers'Union of America, AFL,240 F. 2d 539 (C. A. 3).7N. L. P. B. v. Gottfried Balking Co.,Inc., et al.,210 F. 2d 772 (C. A. 2). 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Board is a creature of statute. It has onlythose powers which Congress has delegated to it. The primary purposeof the Act is to prescribe and protect the rights of employers andemployees in dealing with one another.The Board does not havecriminal, restraint of trade, or antitrust jurisdiction 8It has beengiven no power to deal with corruption within a labor union. Neitherthe possibility of the perpetration of such offenses nor whatever find-ings may be made respecting their commission by duly constitutedauthority has any bearing upon our determination of whether, onthe record before us, the statute has been violated?The Board has no authority to interfere with the internal ad-ministration of a labor organization.Although Section 8 (b) (1)(A) makes it an unfair labor practice for a labor organization to re-strain or coerce employees in the exercise of rights guaranteed inSection 7, Congress addeda caveatthat this does not "impair the rightof a labor organization to prescribe its own rules with respect to theacquisition or retention of membership therein."This limitationmeans, according to the courts and the legislative history, that labororganizations may "enforce their internal policies upon their member-ship as they see fit." 10The Board cannot interfere. It is only if thelabor organization causes or attempts to cause an employer to dis-criminate, by discharge or otherwise, against an employee ousted fromthe union for some reason other than the failure to tender periodicdues and initiation fees that the Board has the authority to step inand protect the employee in his job rights."There is, incidentally, noallegation in the present case that Respondent Union or its agents re-strained or coerced employees in the exercise of rights guaranteed bythe Act,.except by being a party to an unlawful closed-shop contract.There is an allegation that the Union caused or attempted to causethe Association to deny employment to members of the so-called re-form group within the Union, but no proof was offered in support ofthis allegation.The Trial Examiner recommended its dismissal andno exceptions thereto have been filed by the General Counsel.Wehave accordingly adopted this recommendationpro forma.Although the Board has no jurisdiction over what employees them-selves do in the administration of their labor union affairs, the Actdoes make it unlawful for an employer "to dominate or interferewith the formation or administration of any labor organization orcontribute financial or other support to it." (Section 8 (a) (2).)Theprincipal allegations of the complaint are based upon this section.8Cf.Allen-Bradley Co.v. Local Union No. 3, 1.B. E.TV.,325 U. S. 797.0 Cf.Imperial Reed & Rattan FurnitureCo., 117 NLRB 495.10American Newspaper Publishers Association V. N. L. R. B.,193 F. 2d 782, 800, 806(C. A. 7), affd. 345 U. S. 100; Legislative History of the Labor Managements RelationsAct, 1947, pp. 1097, 1141, 1142, 1420.12Union Starch&Refining Co.v.N. L. R. B.,186 F. 2d 1008, 1012(C. A. 7). NASSAU AND SUFFOLK CONTRACTORS' ASSOCIATION, INC. 177The complaint alleges in general terms that Respondent Associationand its members dominated, assisted, contributed to the support ofand interfered with the administration of Respondent Union by caus-ing its supervisors to become and remain members of the Union, toattend and participate in general membership and executive boardmeetings of the Union, and to assume and retain official positions on theUnion's executive board and in other official positions of a policy-making, executive, and governing nature. There is no allegation thatRespondent Association dominated or interfered with the administra-tion of Respondent Union through the medium of corruption. Thecomplaint allegations rest entirely on the role played within the Unionby certain supervisors, principally master mechanics.The TrialExaminer made the following findings of Section 8 (a) (2) violations:... by voting at membership meetings of the Union on mattersinvolving the administration of that organization's affairs,officers and supervisors of Respondents Hendrickson Brothers,Inc., Ted Fatscher,12 Davis Construction Corp., and William H.Greene interfered with the administration of the Union... .... by the participation, in behalf of the Union, by SupervisorsSmith and Dean in bargaining negotiations with the Association,their employers, Hendrickson Brothers, Inc., and Radory Con-struction Corp., respectively, interfered with and dominated theadministration of the Union's affairs... .[As Hendrickson] was negotiating as the duly authorized rep-resentative and agent of the Association and all its members .. .his conduct in continuing to acknowledge, recognize, and dealwith Smith as a representative of the employees must be attributedto his principal, the Association and all its members.It will be noticed that the Trial Examiner has found to be violativeof Section 8 (a) (2) only (a) the voting by officers and supervisors atunion meetings, and (b) the participation of Master Mechanics Smithand Dean in bargaining negotiations in behalf of the Union. It willbe further noted that the Trial Examiner found the voting by super-visors and officers to constitute only interference with the administra-tion of the Union, and that the finding of domination rests entirelyon the fact that Master Mechanics Smith and Dean were members ofthe Union's negotiating committee.There is no finding that employersinfluenced union action by bribes or other corrupt means and nofinding that the bonuses annually paid to Smith were intended to in-fluence his action as a member of the Union's negotiating committee.19The Trial Examiner found Ted Fatscher responsible because ofhis erroneous findingthat his brother Frank Fatscher was an officer of the Ted Fatscher firm. In fact, FrankFatscherisonlyan employee of his brother's company,as the General Counsel concededat the oralargument.On the TrialExaminer's theory, no violation should therefore befoundagainst Ted Fatscher.450553-58-vol. 11813 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn fact, Radory Construction Corp., the employer of Master MechanicDean, is found to have dominated the Union, although there is noevidence that Dean was the recipient of any kind of bonus from hisemployer.The General Counsel has not filed exceptions to the TrialExaminer's report.Accordingly, the issues posed are :(1)Whether the fact that officers and supervisors of certain Asso-ciation members voted at union membership meetings constitutes un-lawful interference with the administration of that labor organization.(2)Whether in dealing with,a union negotiating committee whichincluded two master mechanics the employers of those master me-chanics unlawfully interfered with and dominated the administrationof the affairs of the Union.(3)Whether the other members -of the Association are equallyresponsible for the conduct described in issue (2) above.In order to treat these issues adequately some background facts arenecessary.The Union has been in existence since about 1933. Thereis no contention and no evidence that it was employer dominated inits inception.In accordance with the constitution of the Union'sInternational, Local 138 has two branches-Locals 138A and 138B.1'The membership of Local 138 comprises qualified operating engineers,that of 138A apprentices, oilers, and firemen, and that of 138B engi-neers engaged in other than heavy and building construction work.Again according to the International's constitution, both branchesfunction under the direction and control of the parent local-138.Members of branch locals may not vote in their parent local exceptwith the consent of the parent; "provided, however, that they maynot vote, even should such consent be granted, in any election of of-ficers of the parent Local Union, nor shall they hold office in theirparent Local Union, nor shall they elect officers in their subdivi-sions.""Local 138 has about 518 members, 138A about 435, and 138Babout 270.15Among the members of Local 138 are master mechanics. They aremostly long-time union adherents and are very active in the ad-ministration of the affairs of the Union.At least one master mechanic,Louis Wilkens, employed by a member of the Association, is a leaderof the reform faction within the Union.The collective-bargainingcontract between the Respondents requires that a master mechanicbe employed where there are five or more operating engineers at work.They are supervisors.lsSome of the master mechanics have regular13 Constitution of International Union of Operating Engineers(1952), article XiV,sections 1 and 4.14 Id.article XIV, section 5.1,The Trial Examiner found that Local 138 had 158 members. The testimony shows,however, and the General Counsel conceded at the oral,argument,that the correct figure isabout 518.13The Respondents contend that the master mechanics are not supervisors.Althoughthere is some testimony to this effect,we find that the preponderance of the testimony es- NASSAU AND SUFFOLK CONTRACTORS' ASSOCIATION, INC. 179jobs with one employer.Some shift from job to job. Those doingso may be it master mechanic on one job and an ordinary operatingengineer on another.An individual working for a single employermay also be a master mechanic at one time and an operating engineerat another, depending upon whether the number of operating engi-neers employed falls below or rises to the level of five.Master mechanics are included in the unit represented by the Union.They are covered by the existing collective-bargaining contract per-taining to rank-an.d-file employees and are required to be members ingood standing of the Union.The contract says that the "mastermechanic shall be designated by the employer."However, Local138's bylaws (article 7, section 10) provide that "Employment ofMaster Mechanics is to be governed by agreement, and they shall bemembers of this Local Union. They may accept such employmentonly with the consent of this Local Union." This requirement of unionapproval for master mechanics is lived up to. In fact, in some casesthe Union appears actually to designate the individual who is to actas master mechanic on a given job.'The master mechanic is not only a union member, he is also theUnion's shop steward on the job.A shop steward, according to theUnion's' bylaws, is appointed by the business manager and is "re-sponsible for working conditions on the job." (Article 7, section 7.)A member arriving on or leaving a job must report to the shop steward,who is required to make a weekly report in writing to the businessmanager. (Article 7, sections 8 and 9.)In addition to the master mechanics who are required to be membersof the Union, there are other supervisors and company executives whoare members of the Union although not required to be such. Theseare individuals who became members of the Union when they weretablishes,as concluded by the Trial Examiner,that they are supervisors.Thus, thecollective-bargaining contract between the Respondents provides that there shall he 1master mechanic where there are 5 or more operating engineers employed and "underthe direction of the employer[he] shall be responsible for the hiring and firing of andthe performance of their duties by the engineers,maintenance engineers,junior and ap-prentice engineers,firemen and oilers."The agreement also provides that when an engi-neer,fireman,or apprentice is employed intermittently to operate a machine,"he shalldo such other work during the period when his machine cannot be operated as may bedetermined by the Master Mechanic."These powers of the master mechanic bring himwithin the definition of supervisor contained in Section 2 (11) of the Act.ss In a companion case, A.Cestoac Company,118 NLRB 669, involving charges ofdiscriminationmade against another employer and the Union,Trial Examiner Londonfound that the master mechanic appeared on the job and bluntly introduced himself "asthemastermechanic [who]had just come from the Union hall." He was hiredalthough lie had never previously spoken to company representatives.At the hearing thecompany president was asked whether the company had had anything to do with the"selection or hiring of the master mechanic."He answered :No, truthfully a master mechanic,as far as a contractor is concerned,is not desir-able.we know that you have to have one, that is a union ruling,so I went to Mr.Sofield,and I said so long as I have to have a master mechanic,please send me someonewho has worked on this kind of work before,who has watched these types of ma-chines that are on these jobs.At least I can get the best service out of him. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDordinary operating engineers and have retained their membershipin order to enjoy the various benefits of that membership, especiallythe right of union employment should they revert to rank-and-filestatus.18Among these executives is Milton Hendrickson, presidentof Respondent Hendrickson Brothers, Inc., who has been a memberof the Union since 1936.He was employed as an operating engineerfrom 1936 to 1942, A a master mechanic from 1942 to 1947, and as anexecutive of his present company since 1947.The Trial Examinerspecifically held that the mere maintenance of membership in theUnion by executives and supervisors was not violative of the Act.10An employer, particularly a corporate employer, acts throughagents, among whom are his supervisors. The employer is responsiblefor the conduct of his supervisors on the basis of common law rulesof agency.20Ordinarily when a supervisor injects himself into unionaffairs the employer is held liable for his conduct.But this is notinvariably so.In certain situations, the Board and the courts haverecognized that a supervisor participating in union matters is actingin his individual rather than in his representative capacity and haverefused to hold the employer responsible for his conduct.For ex-ample, in quite a number of industries foremen are members of thesame union and are included in the same bargaining contract as rank-and-file production workers.21This is particularly true in the buildingtrades.Nearly all the building-trades unions require foremen to beunion members.Foremen usually work with tools along withthe men they supervise.Union contracts therefore often regulatetheir wages, hours, ratio to journeymen, and the conditions underwhich they may use tools. Foremen are considered agents ofthe employer, with power to hire and fire under the terms of thecontract.They are under the control of the union, however, to the's Some individuals who rise above the rank of master mechanic take withdrawal cardsfrom the Union. It seems to be an individual choice whether to drop membership entirely,retain membership, or secure a withdrawal card.The holder of a withdrawal card seek-ing reinstatement to full good-standing membership must file an application with thelocal union, must submit to examination by a committee which reports on his character-and qualifications, and to a vote by the membership of the local.By a majority vote themembership may accept or reject the application for reinstatement. (International con-stitution, article XV, section 4.)19 Section 14 (a) of the Act provides : "Nothing herein shall prohibit any individualemployed as a supervisor from becoming or remaining a member of a labor organization,but no employer subject to this Act shall be compelled to deem individuals defined hereinas supervisors as employees for the purpose of any law,either national or local, relatingto collective bargaining."20 Section 2 (13) of the Act.-21 "Foreman membership in unions and the inclusion of foremen under agreements cov-ering production workers are general in. the printing and building trades,in the metaltrades insofar as they operate on a craft basis, in many of the railroad trades, and to agreater or lesser extent,among the teamsters,longshoremen,and others."United StatesDepartment of Labor, Bulletin No. 745,Union Membership and Collective Bargaining byForemen(1943), p. 1. NASSAU AND SUFFOLK CONTRACTORS' ASSOCIATION, INC. 181extent that foremen who violate union rules are suspended andthis automatically ends their foremanship.22Before the enactment of the Taft-Hartley Law, the Board includedforemen in the same unit with production and maintenance employeeswhen such inclusion was customary in the industry 23Where foremen are members of the rank-and-file unit and union, itis reasonable to expect that they will have a voice and vote in the ad-ministration of the affairs of the union. It is obvious that in a settingwhere foremen are included in bargaining units together with the rankand file some modification of the ordinary rules ofrespondent superiormust be made. The Board and the courts have indeed recognized thisfact and have adapted a more limited theory of employer liability forthe conduct of supervisors included in a rank-and-file bargaining unit.Thus, when a supervisor who was included in a bargaining unit withnonsupervisory employees made certain antiunion remarks, the Boardrefused to hold his employer automatically responsible for what thesupervisor had said. Supervisors included in the unit, the Board said,"had the same right as rank and file employees to express their viewsas to the undesirability of representation by the Union.Liabilityfor such statements and activities may be attributed to the respondentonly upon a showing that the respondent `encouraged, authorized, orratified their activities or acted in such manner as to lead the em-ployees reasonably to believe that the foremen [supervisors] wereacting for and on behalf of management.' " 24Applying this principleto a case of alleged domination, the Board refused to consider the factthat supervisors were active in behalf of a union as evidence of assist-ance to, or domination of, that union where supervisors were includedin the bargaining unit and campaigned for both the charging andthe alleged dominated union, in the absence of evidence that the re-spondent had "encouraged, authorized, or ratified" such activities .21And in theWayside Presscase,26 the circuit court of appeals refusedto uphold a Board finding of violation of Section 8 (a) (2) based onthe participation of foremen in the affairs of an independent union,23 Id.at p. 3.23E. g., La Salle-Crittenden Press, Inc.,72 . NLRB 1166;Grace Line,Inc.,74 NLRB174.By redefining the term "employee"so as to exclude supervisors, the Taft-HartleyAct has made mandatory the exclusion of supervisors from any unit found appropriateby the Board.It does not,however, prohibit employers and unions from voluntarily in-cluding supervisors in bargaining units.4Mississippi Valley Structural Steel Company,64 NLRB 78, 79.When a supervisor is included in the unit . . . the employees obviously regard him asone of themselves.Statements made by such a supervisor are not considered by em-ployees to be the representations of management, but of a fellow employee.Thus theydo not tend to intimidate employees.Montgomery Ward & Co., Incorporated,115 NLRB 645,647, enfd. 242 F. 2d 497(C. A. 2).25Indianapolis Newspapers,Inc.,103 NLRB 1750, set aside on other grounds in 210 F.2d 501(C. A. 7).26Wayside Press, Inc. v. N. L. R. B.;206 F. 2d 862 (C. A. 9), denying enforcement toWayside Press,Inc.,103 NLRB 11. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere the charging union, as did the independent union, customarilyadmitted foremen to membership.The court said (at p. 866)In attending the meeting, and in nominating the officers to run theIndependent Union, the foremen were only exercising their rightsas union members. . . . It must be kept in mind that acts ofsuch minor supervisory employees must be considered in theirsetting.We have been told that "acts of supervisory officials are not to beviewedin vacuo.Instead they are to be `taken in their setting.' , 1 21In other words, the responsibility of an employer for the conduct ofa supervisor cannot be ascertained by mathematical formulas.Ratherit is the circumstances which determine the liability. If we examinethe circumstances of this case, we find that the master mechanics areforemen with the powers accompanying such positions in the con-struction industry.They are not executives, or officers, as the dissentseems to imply. In addition the master mechanics owe allegiance atleast as much to the Union as to their employers. They are agents ofboth?3They obtained their positions only with the approval of theUnion and the latter can cause their discharge by ousting them frommembership. In long-unionized industries, the impetus for requiringforemen to be members of the rank-and-file union has come from thelatter.In this setting it is totally unrealistic to attribute automatic respon-sibility to an employer for the role played by the foreman inhisunion.Certainly in the printing, publishing, and construction industries,where the inclusion of foremen in rank-and-file units and unions isa practice of long standing, employers would ridicule the idea that theydominate or interfere with the administration of such union becausesome of their foremen may be active within the union's administration.There is an obvious difference between the situation where foremenorganize employees into one union in a context of unfair labor practicesand hostility to another union, and the situation where, as here, theforemen are merely active in the administration of their own union towhich they have belonged for many years as is customary in the in-dustry.All the cases relied on by the dissent to support the chargeof alleged deviation from precedent are representative of the formertype of situation.We have been able to find only two cases analogous to the presentone.In both cases, the alleged dominated union was an unaffiliatedunion.In one case 29 the Board, and in the other the court,30 refused to2.;V.L. B. B. v. Brown Co.,100 F. 2d 449, 455 (C. A. 1), settingaside65 NLRB 208.21N. L. B. B. v. Local.1976,United Brotherhood of Carpenters (Sand Door& PlywoodCo.),241 F. 2d 147(C. A. 9) ; Grove ShepherdWilson &Kruge, Inc.,109 NLRB 209, 215.'° Indianapolis Newspapers,Inc., supra.30Wayside.Press,Inc. v. N. L. R. B.,supra. NASSAU AND SUFFOLK CONTRACTORS' ASSOCIATION, INC. 183find unlawful assistance to, or domination of, the unaffiliated unionbecause of the conduct of supervisors included in the unit.A majorityof the Board, which included Member Murdock, said in theIndian-apoliscase (at p. 1751) :The record shows that zone supervisors, whose supervisory statusis conceded by all the parties, and district managers, whose allegedsupervisory status is disputed, were in the unit bargained for bythe complainant Guild and were active onitsbehalf.In the ab-sence of evidence, as here, that the Respondent encouraged, author-ized, or ratified their activities or acted in such manner as to leademployees reasonably to believe that the supervisors were actingfor and on behalf of management, we, like the Trial Examiner, donot believe that their conduct constituted assistance to, or domina-tion of, the Association.We believe that this represented good sense and good law when it waswritten in 1953 and that it is good sense and good law today. Therule makes no distinction between kinds of unions. It was appliedin that case to a newly organized unaffiliated union ; we apply it in thiscase to a long established affiliated union.Member Murdock is there-fore in error in saying that we are applying a different rule for a longestablished union than we would for a newly organized union.As the rule points out the Respondent Employers may be liable forthe intraunion conduct of the master mechanics if it can be shown thatthey "encouraged, authorized, or ratified" the activities of the mastermechanics or "acted in such manner as to lead employees reasonablyto believe" that the master mechanics were acting for and on behalfof management. There is not a scintilla of evidence that could supporta finding to that effect.Under the circumstances, we find, contrary tothe Trial Examiner, that the Respondent Association and its mem-bers are not responsible for the conduct of master mechanics and bysuch conduct did not therefore unlawfully interfere with the adminis-tration of the Union.In addition to master mechanics, certain other supervisors not in-cluded in the bargaining unit and some executives were identified ashaving participated in union elections.These included : Milton Hen-drickson, president of Hendrickson Brothers; Charles Verity, WalterHagen, and Edward Cahill, job superintendents for HendricksonBrothers;Albert Penn, shop foreman for Hendrickson Brothers;and Charles Davis, secretary and master mechanic of Davis Construc-tion Co."So far as appears from the record, these individuals didat Charles Salerno, an executive of R. Salerno Bros., Inc., a member of the Association,was also identified as having been present at the October 1954 union election.How-ever, the Trial Examiner has not made a finding that Salerno Bros. thereby interfered withthe administration of the Union and no exceptions to this failure to find have been filed. 184DECISIONSOF NATIONALLABOR RELATIONS BOARDnothing more than appear at a union meeting and vote at a secret elec-tion concerning administration of the Union.However, voting inunion elections is plainly a form of interference with the administra-ation of a labor organization. It may not be unlawful for companyexecutives and high-ranking supervisors to retain the union member-ship they acquired as rank-and-file employees as job insurance in theevent they should revert to ordinary employee status, but that doesnot make it lawful for them to participate in elections to determinewho is to administer the affairs of the union. It is quite conceivablethat in a closely divided vote executive and high-ranked supervisorswould have the balance of power and be in a position to select the unionofficials who are to deal with them in their separate capacity as em-ployer agents.Accordingly, we find, as did the Trial Examiner, thatby the foregoing conduct Respondents Hendrickson Brothers, Inc.,and Davis Construction Corp. unlawfully interfered with the admin-istration of the Union in violation of Section 8 (a) (1) and (2) of theAct. 123.As stated, the Trial Examiner found that the participation ofMaster Mechanics Smith and Dean in bargaining negotiations on be-half of the Union proves that their employers unlawfully dominatedand interfered with the administration of the Union's affairs.Weagreethat this conduct constitutes unlawful interference, but notdomination.On July 1, 1955, after unfair labor practice charges in this case hadbeen filed, the Union's executive board selected a committee of 12members to negotiate for changes in the existing collective-bargainingcontract with the Association .13Of the 12 members appointed 8 weremaster mechanics, including 2-Clifford Smith and William Dean-who were employed by members of the Association. The Trial Ex-aminerholds the Association responsible only for the participationof Smith and Dean in bargaining negotiations. The other six mastermechanics were employed by companies which are not members of theAssociation and for whom the latter is not shown to have any re-sponsibility.Except for proof that the 1955 negotiations resulted insubstantial wageincreasesfor employees," there is no evidence ofhow negotiations were conducted or the extent of participation inthese negotiations by Smith and Dean.The complaint alleged that Respondent Association caused its rep-resentativesto assumeand retain official positions of a policy-makingor administrative nature with the Union.There is no evidence that32 Cf. BirminghamPostCompany,49 NLRB 206,207, enfd. 140 F. 2d 638(C. A. 5).Si Article 5, section 1 of the Union'sbylaws provides that members of the executiveboard shall be selected by the president.34The 1955 negotiations resulted in a wage increase for employees of 45 cents per hoursbread over a 2-year period.The rate for master mechanics was fixed at not less than$225 per week. NASSAU AND SUFFOLK CONTRACTORS' ASSOCIATION, INC. 1b'aRespondent Association or its members were in any way responsiblefor the appointments of Smith and Dean to the negotiating committeeor for their retention on such committee.The Trial Examiner's find-ing apparently rests entirely on the fact that Smith and Dean par-ticipated in the negotiations without protest from their employers.This is not sufficient, in our opinion, to establish that the employersof Smith and Dean therebydominatedthe Union.The statute does not define what is meant by a dominated labor.organization.Nor has the Board enunciated such a test. The courtshave, however, stated that ". . . the test, whether a challenged organi-zation is employer controlled, is not an objective one but rather sub-jective, from the standpoint of employees." 35As pointed out above,there is no evidence that Respondent Association or its members were.inany way responsible for the appointment of Smith and Dean tothe negotiatincommittee. In fact, since the appointments weremade after the-unfair labor practice charges had been filed, it seemsextremely improbable that the Respondent Employers would havebeen guilty of so stupid an act if they had had any part in these selec-tions.Moreover, we do not believe that the appointments of Smithand Dean would give members of the Union just cause to believe thatthey were employer instruments for the control of the negotiatingcommittee.First, as master mechanics they were among the oldestmembers of the Union. Secondly, as the Union's job stewards theywere the representatives of the Union and of the Union's members onthe job.Thirdly, they were included in the bargaining unit and wererequired to be members of the Union.And finally, they held theirpositions as master mechanics only with the approval of the Unionand subject at all times to its discipline. In the absence of someother evidence of employer control employees are not likely to believethat their labor organization is controlled by the Respondent Em-ployers from the mere fact that the heads of the Union selected Smithand Dean as 2 of the 12-man negotiating committee.A far morelikely employee inference from all the facts is that the Union is strongenough to dominate the Employers.However, Congress has not seenfit to make it an unfair labor practice for a labor organization todominate or interfere with the administration of an employer's busi-ness.Accordingly, we do not adopt the Trial Examiner's finding thatRespondent Association or its members have dominated RespondentUnion in violation of Section 8 (a) (2) of the Act.Our dissenting colleague's belief that the Union is a bad union andshould be dissolved has likely influenced his conclusion that it is underthe control of Respondent Association.We can share his moral indig-seN.L.R. B. v. ThompsonProducts, Inc.,130 F. 2d 363, 368 (C. A.6) ; N. L. R. B. v.Sharple8 Chemicals,Inc.209 F.2d 645, 652(C. A. 6).Accord:N. L. R. B.v, Jay Com-pany, Inc.,227 P. 2d 416, 419 (C. A.9) ; Sperry Gyroscope Co. v. N. L. R. B.,129 F. 2d922, 924 (C. A. 2). 186DECISIONS OF NATIONALLABOR RELATIONS BOARDnation, yet we cannot permit that feeling to override our duty to applythe law as it is and not as we think it ought to be.We have alreadyreferred to the fact that the Board does not have power to police theinternal operations of labor unions. It cannot dissolve or disestablishlabor unions because the leadership is corrupt, criminal, dictatorial, orotherwise insufficient.These problems of internal union managementor government must be resolved by the members themselves, theUnion's International, or perhaps in specific aspects by other agenciesof the Government.Member Murdock would, we believe, subscribeto this statement of the limitation of the Board's powers.Yet itseems to usthat he is acquiescing in a recommendation to do indirectlywhat the Board cannot do directly and what he would not even doindirectly but for the nature of the Union's leadership.There are many industries where for a very long time foremen havebeen included in the same bargaining unit and union as the rank andfile.No doubt in many such cases the foremen are active in the affairsof the union, serve on union committees, and are evenunion officers.It has not heretofore been contended, to the best of our knowledge,that where such conditions exist the employer must necessarily beconsidered as dominating the bargaining representative.We are notwilling to hold that the voluntary inclusion of foremen in a bargainingunit of nonsupervisory employees isper seproof of employer domina-tion and justifies disestablishment of the union representing such unit.And to require the employer to exercise some sort of veto power overthe appointment of foremen to official positions within the union toavoid the charge of domination would seem to involve interference inthe affairs of the union, which is precisely what Section 8 (a) (1) ofthe Act is designed to prevent.Apparently contrary to our colleague's views, itseems clear to usthat in some industries, particularly construction, unions are strongenough to compel employers to relinquish control of their supervisorsto the union. In this industry and in this Union, the presence of mastermechanics on various union committees is not sufficient to establish thatthe employers control the Union without some evidence connecting theemployers with these appointments.3636The dissent refers to the presence of master mechanics on the various union coin-mittees, but fails to mention that only some of these master mechanics are employed bymembers of the Respondent Association.Thus none of the Respondent Employers' mas-termechanics are on the 13-man executive board,or on the 4-man pension committee ;only 1 is a member of the 4-man examining committee, only 2 on the 9-man bylaws com-mittee,and only 2 on the 12-man negotiating committee.The dissent does not explainthe theory upon which the Respondent Employers can be held responsible for the agentsof other employers.Similarly,the dissent refers to 50 unidentified owner-operators pres-ent at 1 of the critical union meetings as represenatives of management and inferentiallyat least as responsive to Respondent Association.The owner-operators are individualsowning and operating their own,machines.There is no connection shown between themand the members of the Respondent Association. NASSAU AND SUFFOLK CONTRACTORS' ASSOCIATION, INC. 1.87Although we have rejected the Trial Examiner's finding that Re-spondent AssociationdominatedRespondent Union because 2 mastermechanics employed by members of the Association were on the 12-member union negotiating committee, we do believe that it is improperfor supervisors, even those with predominantly union loyalty, to serveas negotiating representatives of employees; and to the extent that theemployer acquiesces in such participation the employer is guilty of un-lawfulinterferencewith the administration of the Union. It is truethat we have held that the employers of master mechanics are not re-sponsible for the roles played by the latter in the internal affairs ofthe Union and that their participation in bargaining negotiations inbehalf of the employees does not, under the circumstances of this case,justify a finding of union domination by the employers of such mastermechanics.But participation in bargaining negotiations vis-a-visthe employer is not merely a matter of a union's internal affairs, and,although conduct may fall short of proving control, it may neverthe-less constitute unlawful interference with a union's administration.Despite the large measure of control exercised over master mechanicsby the Union, the mechanics remain in part agents of their employerswith a resulting divided loyalty and interests.That conflict of in-terestmay be accentuated, as in the case of Clifford Smith, by thepayment of special bonuses at the discretion of the employer.Em-ployees have the right to be represented in collective-bargaining nego-tiations by individuals who have a single-minded loyalty to their in-terests.Conversely, an employer is under a duty to refrain from anyaction which will interfere with that employee right and place himeven in slight degree on both sides of the bargaining table.Thereis no evidence that employers were responsible for the naming of anymaster mechanics to the Union's negotiating committee.But theywere under a duty, we think, when confronted with a union negotiatingcommittee which included their own agents, to protest the compositionof the committee and to refuse to deal with it because it was taintedwith an apparent,employer interest. By failing to register such protestand by actually dealing with the committee as constituted, Respond-ents Hendrickson and Radory acquiesced in such appointments and tothat extent, we find,interferedwith the administration of the Unionin violation of Section 8 (a) (2) and (1) of the Act.We also find,in agreement with the Trial Examiner, that as Milton Hendricksonand the other representatives of the Association who negotiated withthe Union's bargaining committee were acting as agents of the Associa-tion, the latter and its members as principals are responsible for theiragents' conduct and thereby also violated Section 8 (a) (2) and (1)of the Act. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYWe have found that the Respondent Union is a party to an operativeunlawful hiring arrangement with the Respondent Association.Weshall order the Respondents to cease giving effect to such arrange-ments.There is reason for believing that the Union has the sameunlawful hiring arrangement with employers who are not membersof the Association and are not parties to this proceeding.We shalltherefore order the Union not to give effect to similar unlawful hiringarrangements with any employer in its jurisdictional area.We have found that Respondents Hendrickson Brothers, Inc., andDavis Construction Corp. unlawfully interfered with the administra-tion of the Union through the participation of supervisors and ex-ecutives, other than master mechanics, in elections to determine theUnion's officers.It appears that similar officials employed by othermembers of the Association are also likely to have participated insuch elections.37Our order directing the cessation of such interferencewill therefore extend to all members of the Association 38We shallalso order the Association to cease dealing with any negotiating com-mittee of the Union which includes in its membership Master Me-chanics Clifford Smith, William Dean, or any other master mechanic,whether or not employed by members of the Association. Further,in view of the serious interference found, we believe that it is necessary,in order to effectuate the policies of the Act, to require the Associationto withdraw all recognition from the Union unless and until it iscertified as bargaining agent by the Board.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. Nassau and Suffolk Contractors' Association, Inc., and its mem-bers listed in Appendix A attached to the Intermediate Report,Mineola, Long Island, their officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Maintaining.in their collective-bargaining agreement with theRespondent Union any provision which requires membership in, orclearance from, the Respondent Union as a condition of employment,or which requires that preference in employment be given to members17 See footnote 31.38Employers who are not members of the Association are not before the Board and there-fore we may not make our order run against them.However,we expect that the Unionwill voluntarily exclude executives and supervisors,other than master mechanics,employedby nonmembers of the Association from participation in the selection of union officials andin the administration of its affairs.This is not intended to bar such individuals from re-taiAing the membership they may have acquired as nonsupervisory employees. NASSAU AND SUFFOLK CONTRACTORS' ASSOCIATION, INC. 189of the Respondent Union, except as authorized in Section8 (a) (3)of the Act.(b)Maintaining and enforcing any agreement, understanding, orpractice wi.preby membership in, or clearance from, the RespondentUnion is required as a condition of employment, or which requires thatpreference in en' ployment be given to members of the RespondentUnion, except as authorized in Section 8 (a) (3) of.the Act.(c) Interfering wish the administration of the Respondent Union,or contributing support to it by permitting executives and supervisors,other than master mechanics, to vote at union elections or otherwiseparticipate in the internal administration of the Respondent Union,and by conducting collective-bargaining negotiations with any com-mittee representing the Respondent Union, which includes in itsmembership Clifford Smith, William Dean, or any other mastermechanic.(d)Recognizing Local 138, International Union of OperatingEngineers, AFL-CIO, or any successor thereto, as the representativeof any of their employees for the purposes of collective bargainingwith respect to grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment, unless and untilsuch organization shall have been certified by the Board.(e) In any other manner interfering with, restraining, or coercingemployees or applicants for employment in the exercise of the rightsguaranteed in Section 7 of the Act, except to the extent that suchrights may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action which the Board Finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognitionfromLocal 138, Inter-national Union of Operating Engineers, AFL-CIO, as the represent-ative of any of Respondent Association's employees for the purposesof collective bargaining with respect to grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions of em-ployment, unless and until said organization shall have been certifiedby the Board.'(b)Post at their respective business offices in Nassau and SuffolkCounties, Long Island, New York, and at all projects now being op-erated by them within the territorial jurisdiction of the RespondentUnion, copies of the notice attached hereto marked "Appendix B." asCopies of such notice, to be furnished by the Regional Director for theSecond Region, shall, after being duly signed by representatives of'In the event that this Order is enforced by a decree of a United States Court of Ap-peals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent Employers, be posted by each of them immediatelyupon receipt thereof, in conspicuous places, including all places wherenotices to employees are customarily posted.The notices shall remainposted for sixty (60) consecutive days thereafter.Reasonable stepsshall be taken by Respondent Association and its members to insurethat said notices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, as to what stepsRespondent Association and its members have taken to complyherewith.B. Respondent Local 138, International Union of Operating Engi-neers,AFL-CIO, Uniondale, Long Island, New York, its officers,agents, successors, and assigns, shall :1.Cease and desist from:(a)Maintaining in their collective-bargaining agreements withRespondent Association and any other.employer within its territorialjurisdiction over whom the Board would assert jurisdiction, any pro-vision which requires membership in, or clearance from, the Respond-ent Union as a condition of employment, or which requires that pref-erence in employment be given to members of the Respondent Union,except as authorized in Section 8 (a) (3) of the Act.(b)Maintaining and enforcing any agreement, understanding, orpractice with Respondent Association or any other employer withinits territorial jurisdiction over whom the Board would assert juris-diction, whereby membership in, or clearance from, the RespondentUnion is required as a condition of employment, or which requires thatpreference in employment be given to members of the RespondentUnion, except as authorized in Section 8 (a) (3) of the Act...(c) In any like or related manner restraining or coercing employeesor prospective employees of members of the Respondent Associationor any other employer within the territorial jurisdiction of the Re-spondent Union over whom the Board would assert jurisdiction, in,the exercise of the rights guaranteed in Section 7 of the Act, exceptto the extent that such rights may be affected by an agreement requir-ing membership in a labor organization as a condition of employment,as authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its business offices in Uniondale, Long Island, NewYork, copies of the notice attached hereto marked "Appendix C." 40Copies of said notice, to be furnished by the Regional Director forthe Second Region, shall, after being duly signed by the represent-atives. of the. Respondent Union, be posted by it immediately upon10 See footnote 39. NASSAU AND SUFFOLK CONTRACTORS' ASSOCIATION, INC. 191receipt thereof, and maintained by it for sixty (60) consecutive daysthereafter in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby Respondent Union to insure that such notice is not altered, defaced,or covered by any other material.(b)Mail to the Regional Director for the Second Region signedcopies of the notice attached hereto marked "Appendix C" for posting,the Respondent Association and its members willing, at their businessoffices and at construction projects within the territorial jurisdictionof Respondent Union on which members of the Respondent Unionare employed or may expect to be employed, in places where noticesto employees are customarily posted.Copies of said notice, to befurnished by the Regional Director for the Second Region, shall, afterbeing signed as provided above, be forthwith returned to said RegionalDirector for posting.(c)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, what steps theRespondent Union has taken to comply herewith.IT IS HEREBY FURTHER ORDERED that the complaint be, and it herebyis,dismissed insofar as it alleges that (1) Respondent Associationdominated Respondent Union, and (2) Respondent Association anditsmembers discriminated against, and Respondent Union caused orattempted to cause Respondent Association and its members to dis-criminate against, employees because of their concerted activities inbehalf of a reform group within Respondent Union.MEMBERMURDOCK,dissenting in part :I concur in my colleagues' finding that Respondents have violatedthe various sections of the Act indicated in the majority opinion,without necessarily embracing all of their language.However, I muststrongly disagree with their conclusions, and various grounds andauthorities they advance therefor, that the Employer Respondentshavemerely interferedwith the administration of Local 138, Inter-nationalUnion of Operating Engineers, AFL-CIO. I fully sub-scribe to the well-developed and.documented report of the Trial Ex-aminer holding that the Respondents havedominatedLocal 138within the meaning of Section 8 (a) (2), and should therefore berequired to disestablish it.On such an issue the best criteria are thefactsthemselves.Wemay thus directly penetrate the elaborate rationale of the majorityopinion by forthwith examining and retaining in mind these facts.I am firmly of the view that there is no room for doubt on the evidence,if the same rules of decision are applied as the Board has used in othercases, that the Trial Examiner's finding of domination was warrantedand required. 192DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is not disputed, as the Trial Examiner found, that at least 36management representatives, largely, but not limited to, master me-chanics, actively participated in the most vital affairs of this union.Master mechanics have at least five employees under their supervisionand spend all of their time in supervision. They hire, fire, and directthe performance of engineers, fireman, and oilers on the job.Theyreceive salary and bonuses in excess of $10,000 per year.MasterMechanic Smith, employed by Hendrickson Brothers, was paid about$17,000, including a $5,000 yearly bonus, in 1954 and again in 1955.Any effort to make the master mechanics appear asminoror border-line supervisors is plainly misplaced.Nor can my colleagues, forpurposes of these issues, create an extrastatutory supervisory categoryof "executives, or officers," as distinguished from supervisors generally.That the master mechanics are "supervisors" under the Act's definitionis explicitly found by my colleagues, and is all too obvious for argu-ment.We need no more, especially in the present circumstances, toimpute employer responsibility.As the majority opinion states, master mechanics "are very activein the administration of the affairs of the Union."They constitutea dominant. majority of most of the important committees of Local138.Three of the four members of the examining committee, whichpasses upon applications for membership in the union, are mastermechanics.Five of the nine members of the bylaws committee aremaster mechanics. (It may be noted that the record shows that thebylaws were changed to give the executive board complete power tooperate the Union.)Three of the five members of the pension plancommittee are master mechanics. Some master mechanics serve onthe board of trustees and 3 serve on the executive board, but the recorddoes not disclose whether or not they are a majority on these 2 boards.When we reach the heart of the very reason for the existence of a laborunion-free collective bargaining -we find that there, too, supervisorsconstitute a majority of Local 138's negotiating committee.Of the 12members, 8 are master mechanics andnowof the remaining 4 membersis an employee in the bargaining unit.When we look at the composi-tion of both the Union's bargaining committee and the 5-member em-ployer committee, we find that 2 of the latter are Milton Hendricksonand Edward Regnall, president and personnel manager of Hendrick-son Brothers, while seated on the Union's side of the table is MasterMechanic Smith, the $17,000-a-year man mentioned above, also ofHendrickson Brothers.The largest contractor among the employersis literally represented on both sides of the bargaining table; and theonly "union" representative at the job site is the master mechanic whodoubles as shop steward as well as supervisor.Active participation in the direction of union affairs and the shap-ing of its policies is also shown by the attendance of management NASSAU AND SUFFOLK CONTRACTORS' ASSOCIATION, INC. 193representatives at union meetings where officers were chosen and im-portant policy made and where their votes might be determinative.About 705 members of the Union in Local 138A and 138B have no voicein the-election of their officers.Voting rights are vested exclusively in581 members of Local 138. Some 700-750 persons were present (thenumber of nonvoting Local 138A and B members present does notappear) at a meeting in October 1954 where vital union policy wasshaped.At this meeting full power was voted to the executive boardfor the operation of the organization, and a slate of officers was elected.More management representatives were present than at any time since1933.Those who could be identified as having been present included20 master mechanics and a "number" of job superintendents.Alsoabout 50 owner-operators were there.And among the executives inattendancewas Milton Hendrickson, President of HendricksonBrothers, who participated in the voting.Further evidence of employer domination of Local 138 is found inthe testimony of a former business representative who was a leaderin the so-called reform group that as business representative he hadbeen instructed "not to go on places where there were master mechanicsespecially [their] own local contractors, mainly Hendrickson Broth-ers . . . ," but to enforce "to the letter" against outside contractors theworking conditions imposed by the contract.Despite this he made sixvisits to Hendrickson jobs and found contract violations, but when hereported these to higher union officials he was told to "mind his ownGod damned business"; and when he later visited the same jobs thecontract violations were still taking place.Further incentive andmotive to dominate the Union, as well as a definite product of thedomination, are thus shown.As the Trial Examiner points out, "The cases that have dealt withthe subject [of domination] do not single out any one activity orcircumstance as determinative of whether or not a labor organizationis employer dominated. . . . In each of the cases a series of acts havebeen revealed which, in their totality, constitute domination of, orinterference with, a labor organization."The Board has heretoforerefrained from laying down any single test for domination.But ifa union so infiltrated with supervisors who constitute a majority onimportant committees-from that controlling admission to the unionto the bargaining committee itself-is not "dominated" by manage-ment., then that term has lost all meaning 41 This is entirely apart fromall the other evidence properly taken into consideration on the issueof domination, such as the role of management agents, other than41Domination does not necessarily mean complete control.E. g., Neptune Meter Co. v.N. L. R. B., 158 F. 2d 448 (C. A. 2) : "There may be domination within the meaning of theAct which does not reach the point of abject servility. . . . Negotiations by a union onlypartially free of employer influence are not what the statute contemplates."450553-58-vol. 118-14 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaster mechanics, in meetings and vital affairs of the Union, theillegal closed-shop contract,"' and the favored treatment accordedRespondents, as against "outside contractors." 43"Collective bargain-ing becomes ,a delusion and a snare if supervisors are permitted to siton both sides of the table." 44Yet that is literally what this situationhas developed into with supervisors directly seated on both sides ofthe bargaining table and in all the high councils of the Union.Local 138, although a "long established" affiliated union, is so per-meated with supervisors and therefore dominated by management thatit is simply not a fit labor organization to represent rank-and-fileemployees.Disestablishment of this Union would be the best thingwhich could possibly happen to its rank-and-file members.Disestab-lishment would mean that the Employer Respondents could neveragain recognize it even if good-faith compliance by them with the dis-establishment order did not immediately result in its actual extinction.(Nor, of. course, could it ever appear on a ballot in a Board election.)As a practical matter a disestablishment order would undoubtedlyresult in the disappearance of Local 138 and the international unionchartering a new local in this area which could start out with a cleanslate-a salutary change from the status quo.Domination has beenfound by the Board and disestablishment ordered where the taint ofemployer control of the labor organization was certainly no more,and in many cases much less, flagrant than here.45At this point I cannot permit to stand unchallenged one paragraphof the majority opinion which charges that considerations as to thegeneral character of the Union and its leadership rather than proper42_N.L. R. B. v. Gottfried Baking Co., Inc.,210 F. 2d 772 (C. A. 2), holding that such anillegal contract furnishes "very substantial support to the Union."43N. L.R. B. v. Mt. Clemens PotteryCo., 147 F. 2d 262, 265 (C. A. 6), "The charge ofdomination cannot be insulated from the unfair labor practices held to have interferedwith the organizational activities of the employees."44 E. g., Report of House Comm.non Labor on 14. R. 1147, 74th Cong., 1st Sess. 3 ; see alsoN. L. R. B. v. Pennsylvania Greyhound Lines,303 U. S. 261;N. L. R. B. v. Stow Mfg. Co.,217 F. 2d 900 (C. A.2) ; American Enka Corp. v. N. L. R. B.,119 F. 2d 60 (C.Virginia Ferry Corp. v. N. L. R. B.,101 F. 2d 103 (C. A. 4).45 E.g.,N. L. R. B. v. Link. Belt Co.,311.U. S. 584;S. 11. Camp v. N. L. R. B.,160 F.2d 519 (C. A. 6) ;N. L. R. B. v. M. E. Blatt,143 F. 2d 268 (C. A. 3) ;N. L. R. B. v. IdahoRefiningCo., 143 F. 2d 246 (C. A. 9). See alsoStandard Oil of Calif.,62 NLRB 449(where on facts showing supervisory licensed personnel as members of the union andon the executive board which negotiated contracts with the employer, the union was held asincapable of representing the employees, free and uncoerced) ;Kresge Department Store,77 NLRB 212 (where the employer failed to take effective steps to remove his supervisorystaff from union activity) ;C. Ray Randall Manufacturing Company,88 NLRB 140 (wherethe leading role played by the employer's foremen in the union affairs was held the determi-native factor in finding "domination," as opposed to "mere support").To the same effect;Beaver Machine & Tool Co., 97NLRB 33;Duro Test Corporation,81 NLRB 976;MajesticMetal Specialties,92NLRB 1854. And compare cases where "interference" but not"domination" was found, on the basis that management representatives took no part inthe meetings or activities of the union or attempted to influence its policies,e. g., Nutone,Incorporated,112 NLRB 1153;Ephraim Haspel,109 NLRB 37; N. L.R. B. v. Edwin D.Wemyss,212 F. 2d 465 (C. A. 9) ;Hershey Metal Products, 76NLRB' 695 ("limitedparticipation ofminor supervisors who exercised little influence on the employees'committee"). NASSAU AND SUFFOLK CONTRACTORS' ASSOCIATION, INC. 195legal considerations are responsible for my conclusion that it is adominated union.That paragraph further states that such feelingscannot override the Board's duty to apply "the law as it is" to thecase.In answer to this charge I would point out that nowhere in myopinion have I even discussed the character of the leadership of thisUnion except insofar as it is controlled by supervisors in violation ofSection 8 (a) (2).On the contrary, it is obvious from the paragraphreferred to and the introductory portions of the majority opinionthat it is the majority which has found it necessary to discuss whatthey characterize as "insinuations in this case of corruption in andmaladministration of the officers of the Union," and their inability todeal with the situation.That is their prerogative.But I must em-phatically reject the majority's assertion that considerations as tothe general character of this Union or its leadership have been re-sponsible for my conclusion that it is a dominated union rather thanthe overwhelming weight of legal authority with respect to super-visory control over the administration of a labor organization.My colleagues take a curious approach to the issue of domination.In their view the issue turns solely on whether the rank-and-file mem-bers of the union are "likely to believe" that their union is controlledby the employers because of the role played by master mechanics andothermanagement representatives; they conjecture the absence ofsuch a belief.But, as the statute expressly prohibits the fact of aunion's domination by an employer, where the fact of domination isamply evidenced, as here, whether or not the employees realize it can-not be deemed controlling 46Still, the impelling inference, one whichthe Trial Examiner apparently drew, is that the employees were awareof the true situation, as recited above, revealing the Employers' dom-inating influence in the Union.My colleagues' heavy reliance on the assertion that master mechanicsare included in the bargaining unit, and on two cases which they sayare the only ones they can find "analogous to the present one," is mis-placed.In the first of the "two cases,"Wayside Press,47the Board didfind domination, where three working foremen, who were also mem-bers in the Charging Union, participated in a meeting and otheractivity to reactivate the independent union.The court reversed theBoard, stating,inter alia,that "acts ofminorsupervisors must be con-sidered in their setting." It was a small plant, and such supervisionas was exercised by the 3 working foremen consumed only 20 to 25percent of their time. Said the court, "To attempt, as the Board has96 Indeed,evidence that the employees were "satisfied"with the dominated union, andthat they sought by positive action to continue the status quo, has been decisively re-jected and the union nonetheless disestablished.E. g., N. L. R. B. v. Newport News Ship-building,308 U. S. 241;N. L. R.B. v. Donnelly Garment,330 U. S. 219;N. L. R. B. v.ThompsonProducts,130 F. 2d 363 (C. A. 6).4'WaysidePress,Inc. v. N. L. R.B., 206 F. 2d 862 (C. A. 9) (1953), denying enforce-ment toWaysidePress, Inc.,103 NLRB 11. 196DECISIONSOF NATIONALLABOR RELATIONS BOARDdone, to apply the same standards to such a plant as are applied toplants employing hundreds of persons withfull-time supervisory emn-ployeesis to ignore reality." [Emphasis supplied.]This is an obviousmagnitude of difference between the character of the master mechanicshere and those of the 3 working foremen inWayside,apart from otherdistinctions apparent between the 2 cases, such as the fact that 2unions were involved, and theforemenwere identified with both. Inote,moreover, that in the 4 yearssincethe court decision inWayside,the Board has at no time indicated its acceptance of that case as goodlaw despite the fact that it did not seek certiorari.And in the othercase,Indianapolis Newspapers,"'a divided Board held that an em-ployer was not responsible, in the absence of specific authorization orratification, for thestatementsof five zone supervisors and district man-agers withequivocalsupervisory status who were included in a bar-gaining unit as a consequence of consent election and Regional Directorcertification.(That casealso, asdidWayside Press,involved a two-union situation where supervisors were members of first one, thenanother union.)As the Board pointed outin a morerecent case,which too is cited by my colleagues, where a union agrees for purposesof a consent election, and without the knowledge of the Board, toinclude a supervisor in the unit, this "cannot result in nullification ofthe statutory exclusion of supervisors from the definition of `employee'in the Act," and the supervisor, "though mistakenly permitted to votein the election," remained an "arm of management," even thoughunder the circumstances the Board found his statements not violativeof Section 8 (a) (1).49 It is utterly inconceivable that my colleaguesshouldacceptthe proposition and find, as they do, that themaster.mechanics here, though patently supervisors under the Act, "are partof the same bargaining unit as the rank-and-file employees."Theyare certainly not included in the unit by Board process, nor were they,as in the unusual circumstances ofIndianapolis Newspapers,"mis-takenly" permitted to vote at a consent election, which in no event48 Indianapolis Newspapers,Inc.,103 NLRB 1750, set aside in 210 F.2d 501(C. A. 7).49Montgomery Ward & Co.,Incorporated,115 NLRB 645.As pointed out in the SecondCircuit Case 242 F.2d 497 enforcing the Board decision,the fact that the Boardfound that statementsby DuFour,a supervisor who had voted in a consent election, didnot iritimidate-eniployees because he was considered by the employees as one of them, didnot preclude the Board,which hadnot formally determined his status;from treatingDuFour asa supervisor on an 8(a) (3) violation."These subjective employee reactionshave no bearing on whetherhe actuallywas an agent of management for he could veryeasily have been very high in management circles without the other employees havingany notion of this....iTjhe fact that DuFour voted in the election has no necessaryconnection with his also being an agent of management for purposes of 8 (a)(3)."Thiswould also be true of Section 8(a) (2).Mississippi Valley Structural SteelCo.,64 NLRB78, also relied on in the majority opinion,involves the similar holding under the WagnerAct that an employer was not responsible for certain antiunion statements of a super-visor who was mistakenly included in a unit for purposes of a Board consent election.InN. L.R. B. v. Jas.H. Matthews &Co., 156 F. 2d706 (C. A. 3),to the same effect, thecourt stressed the distinction that the assistant foremen there in question spent at least 80.precerit of their time in working. NASSAU AND SUFFOLK CONTRACTORS' ASSOCIATION, INC. 197wouldlawfullyentitle them to inclusion in the unit.Voluntary bar-gaining for supervisors in a unit not certified by the Board cannot re-verse congressionalpolicy to excludesupervisorsfrom employeebargaining units.50Surely, a history of employer domination throughintrusion of supervisorsinto controllingpositionsin theunion and intothe unit, as here, cannot be turnedinto a defenseto a charge ofdomination.I do not think it can be gainsaid that if Local 138 were an independ-ent union, in view of the degree of supervisory infiltration, the Boardwould find it a dominated organization and direct the usual disestab-lishment order.Yet Congress has explicitly told the Board in Section10 (c) of the amended Act that ". .. in deciding such [8 (a) (2) ]cases, the same regulations and rules of decision shall apply irre-spective of whether or not the labor organization affected is affiliatedwith a labor organization national or international in scope."Con-gress specifically rejected the Board's prior disparate practice of notfinding domination and not disestablishing affiliated unions, a prac-tice which had rested on the Board's view that a labor organizationaffiliated with a national or international federation that was outsidethe ambit of the employer's control "could not be permanently andcompletely subjugated to the employer's will." 51The foregoing, I believe, presents all the facts, argument, and au-thority needed to substantiate my position on the domination issue.I have not therein touched on certain aspects of the majority opinionwhich appear to me unsupported, inaccurate, or inconsistent.How-ever, I think it necessary, because of possible repercussions on futureBoardcases, to commentbriefly on selected points.(1)My colleagues apparently place considerable reliance upon anassumption of fact that a "widespread practiceexists incertain in-dustries in which supervisors or foremen areactivemembers in thesame union and included in the same bargaining unit as the rank andfile employees." [Emphasis supplied.]The sole basis for such as-sumption is a 14-year-old bulletin of the United States Departmentof Labor (dated 1943) written beforepassage(1947) of the Taft-Hartley Act, and at a time when the Board itself included certainsupervisors in a rank-and-file unit "where customary in the industry."(Stich rulings are, of course, emphatically precluded by the amendedAct, the coverage of which was expressly limited toemployees,re-60 ". . . one purpose of the Act was to draw a clear line of demarcation between super-visory representatives of management and employees because of the possible conflicts inallegiance if supervisors were permitted to participate in union activities with employees."Bausch & Lomb Optical Co.,108 NLRB 1555, 1557.61Carpenter Steel Company,76NLRB 670.In this case,initially construing the Sec-tion 10(c)provision,the Board flatly stated:"So plain a mandate must be carriedout without reservation or purpose of evasion no matterhow greatthe practical diffi-culties,"and announced the policy that it would uniformly order disestablishment in thosecases in which"an employer's unfair labor practices have been soextensiveas to constitutedomination." 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDdefined to exclude supervisors.)That such a "widespread practice"exists today in view of the amended Act may be seriously doubted,and the majority opinion furnishes no current documentation to sup-port the statement or to indicate how "active" a form such member-ship takes.But even assuming,arguendo,that such condition doesnow exist, traditional practices can scarcely provide justification forconduct which violates the law.The closed shop was perhaps alsotraditional in the construction industry, but nevertheless had to giveway to the proscriptions of the Act.For the majority to advanceas a reasonfor not finding domination the doctrine that employers,are not to be held responsible in 8 (a.) (2) cases for conduct of theirforemen who are "active in the administration of their own unionto which they have belonged for many years as is customary in theindustry," is to engraft an exception on Section 8 (a) (2) of the Actby administrative fiat, and to accord special treatment under theAct to employers and affiliated unions in certain industries.Yet theAct neither provides nor permits such special treatment, and, and asalready pointed out, this runs directly counter to the express mandatein Section 10 (c) of the Act that in deciding 8 (a) (2) cases "thesame regulations and rules of decision shall apply irrespective ofwhether or not the labor organization affected is affiliated with a labororganization national or international in scope."'Section 14 (a) ofthe Act permits to supervisors only "remaining a member" of a labororganization.Neither that section nor traditional practices can justify.according to foremen a right to be active to the point of controllingthe operations of a labor organization, as is the case here, therebyimpinging upon the rights of rank-and-file employees under Section 7and emasculating the prohibitions of Section 8 (a) (2) which aredesigned to protect those rights from interference by employers andtheir supervisors.I doubt that my colleagues would find that a unionis permitted to strike to seek agreement of the employer that a super-visor be a member of the union or part of the rank-and-file bargainingunit, or that they would fail to find an unlawful refusal to bargainwhere one of the parties insists on including supervisors in the rank-and-file unit 52Cf. Section 8 (b) (1) (B), forbidding a union torestrain or coerce "an employer in the selection of his representativesfor the purposes of collective bargaining or - the adjustment ofgrievances."(2)My colleagues assert that the master mechanics "obtained theirpositions only with the approval of the union,53 and thelatter can causeezSeeRetail Clerks International Assn.,etc. (Safeway Stores.Inncorporated),90 NLRB581; N. L. R. B. v. Retail Clerks Union (Safeicay Stores, Inc.),203 F. 2(1165, 211 F. 2d739 (C. A. 9).O Contrary to the majority opinion,union approval in the employment of master me-chanics is not required by thecontract,which simply provides that the"master mechanicshall be designated by the employer." NASSAU AND SUFFOLK CONTRACTORS' ASSOCIATION, INC. 199their discharge by ousting them from the membership." I cannotconceive that my colleagues mean, while maintaining that the mastermechanics are in the bargaining unit, that such a discharge couldlegallybe effected, under Section 8 (b) (2) and 8 (a) (3), and espe-cially here where the union membership requirement of the contract, aclosed shop, itself is unlawful.(3)My colleagues say that "to require the employer to exercise somesort of veto power over the appointment of foremen to official positionswithinthe union to avoid the charge of domination would seem to in-volve interference in the affairs of the union, which is precisely whatSection 8 (a) (1) of the Act is designed to prevent." I must vigor-ously dispute this conception of the law.Neither Section 8 (a) (1)nor any other provisions of the Act afford protection to supervisors assuch.Congress has prescribed .a strict standard of integrity in dis-tinguishing between employees and supervisors.Under the schemeof the amended Act, an employer not only has every right,54 but insuch circumstances as here hasa dutytopreventhis supervisors, forwhose activities in relation to the employees he is responible, fromoccupying positions of power in the union representing the employer'srank-and-file employees. Indeed, it seems strangely inconsistent formy colleagues to make the statement quoted while in the same opinionordering the Respondents 55 (a) to forbid their executives and super-visors, other than the master mechanics, from participating in theUnion's internal administration, and (b) to cease dealing with anynegotiating committee of the Union which has in its membership amaster mechanic ofanyemployer.(4)The different findings and rationale which my colleagues applywith respect to the master mechanics on the one hand and "executivesand high ranking supervisors" on the other-all of these being "super-visors" under the Act-are inherently inconsistent, and patently irrec-oncilable with the statute.(5) In determining whether Local 138 is a dominated union, mycolleagues pointedly refuse to take cognizance of 6 of the 8 mastermechanics on the bargaining committee for the technical reason thatthe employers of these 6 were not made respondents.Yet they proceedcs Sen.Rep. No.105, 80th Cong.,1st Sess.,5 : "Employers are due 'undivided loyalty'wherever their interests conflict with those of the ran', and file."See also Senator Smithof New Jersey on Section 2 (3) of the amended Act(93 Cong.Ree. 4411) : "It recognizesthat a supervisor is a representative of management,and not a representative of labor, andwhen the supervisor has.to represent management,it seems only proper that he should notbe in the category of being union-minded because unfortunately controversies betweenmanagement and the union do occur."55 illy colleagues repeatedly advert to the "absence of evidence" (and "not a scintilla")connecting the Respondents with the activities of the supervisors in the Union.Of course,evidence rarely is,and need not be, so direct.The Board may draw proper inferences, forwhich,as shown,there is ample evidence.Certainly the same evidence upon which my col-leagues rest their findings of merely "interference"isavailable at least to support thefinding of"domination." 200DECISIONSOF NATIONALLABOR RELATIONS BOARDnonetheless to order the Respondents to cease dealing with any bar-gaining committee of Local 138 which includesanymaster mechanic.(6) In judging the various activities of master mechanics in Local138, my colleagues draw an artificial distinction by finding objection-able only the membership on the bargaining committee.Essentiallyall activities in a union relate immediately or ultimately to the bargain-ing process, which is the union's recognized reason for existence.(7)Although the majority opinion in considering the dominationquestion speaks in terms only of prohibiting "company executives andhigh ranking supervisors from voting in union elections," the Boardorder enjoins the Respondents from "permitting the executives andsupervisors, other than master mechanics, to vote at union elections orotherwise participating in the internal administration. of the Respond-ent Union."[Emphasis supplied.]The evidence of union participa-tion of the company executives and supervisors at the October 1954union meeting can only be regarded as illustrative, and showing gen-erally the extent and gravity of the entire union participation of theseemployer agents.Domination under Section 8 (a) (2) differs from mere interferenceand support in degree only51Although my colleagues fail to findviolative of Section 8 (a) (2) the extensive part played by the super-visory master mechanics in running the Union (except for the bargain-ing committee) and fail to consider other significant evidence in thecase bearing on the domination issue, they nevertheless conclude thatRespondents were guilty of "serious interference." In their reasoning,no discernible basis is shown why the conduct should not be found"domination."The evidence in my opinion demonstrably supportsthe Trial Examiner's conclusion of "domination" and his recom-mendation of disestablishment. I would so find.56 Supra.See also Board's Annual Reports, e.g.,Fifteenth at p. 101 ; Third at p. 112;Thirteenth at p. 54; Fourteenth at p. 57; and Seventeenth at p. 128.APPENDIX BNOTICE TO ALL EMPLOYEES ANb APPLICANTSFOR EMPLOYMENTPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees and prospective em-ployees that :WE WILL NOT maintain in our collective-bargaining agreementwith Local 138, International Union of Operating Engineers,AFL-CIO, any provision which requires membership in, or clear-ance from, Local 138, International Union of Operating Engi-neers, AFL-CIO, as a condition of employment, or which requiresthat preference in employment be given to members of that labor NASSAU AND 'SUFFOLK CONTRACTORS' ASSOCIATION, INC.201organization, except as authorized in Section 8 (a) (3) of the Act.WE WILL NOT maintain and enforce any agreement, understand-ing, or practice whereby membership in, or clearance from, Local138, International Union of Operating Engineers, AFL-CIO, isrequired as a condition of employment, or which requires thatpreference in employment be given to members of that labor or-ganization, except as authorized in Section 8 (3) of the Act.WE WILL NOT interfere with the administration of Local 138,InternationalUnion of Operating Engineers, AFL-CIO, orcontribute support to it by permitting executives and supervisorsother than master mechanics to vote at its elections or otherwiseparticipate in its internal administration, or conduct collective-bargaining negotiations with any committee representing Local138, International Union of Operating Engineers, AFL-CIO,which includes in its membership Clifford Smith, William Dean,or any other master mechanic.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees or applicants for employment in the exerciseof the rights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.WE WILL withdraw and withhold all recognition from Local138, International Union of Operating Engineers, AFL-CIO, asthe representative of any of our employees for the purposes ofcollective bargaining with respect to grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment, unless and until said organization shall have beencertified by the Board.(Employer)Dated----------------By-------------------------------------(Representative)(Title)NASSAU AND SUFFOLK CONTRACTORS'ASSOCIATION, INC.,Dated----------------By-------------------------------------(Representative)(Title)APPENDIX CNOTICE TO ALL MEMBERS OF LOCAL 138, INTERNATIONAL UNION OFOPERATING ENGINEERS, AFL-CIO .Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Act, we hereby notify our members and all employees andprospective employees that :WEWILL NOT maintain in our collective-bargainingagreementwith Nassau and Suffolk Contractors' Association, Inc., and anyother employer within our territorial judisdiction over whom theBoard would assert jurisdiction, any provision which requiresmembership in, or clearance from, Local 138, International Unionof Operating Engineers, AFL-CIO, as a condition of employ-ment, or which requires that preference in employment be giventomembers of our labor organization, except as authorized inSection 8 (a) (3) of the Act.WE WILL NOT maintain and enforce any agreement, understand-ing, or practice with Nassau and Suffolk Contractors' Association,Inc., or any other employer within our territorial jurisdictionover whom the Board would assert jurisdiction, whereby member-ship in, or clearance from, Local 138, International Union ofOperating Engineers, AFL-CIO, is a condition of employment,'or which requires that preference in employment be given to mem-bers of our labor organization, except as authorized in Section8 (a) (3) of the Act.WE WILL NOT in any like or related manner restrain or coerceemployees or prospective employees of members of Nassau andSuffolk Contractors' Association, Inc., or any other employerwithin the territorial jurisdiction of Local 138, InternationalUnion of Operating Engineers, AFL-CIO, over whom the Boardwould assert jurisdiction, in the exercise of the rights guaranteedin Section 7 of the Act, except to the extent such rights may beaffected by an agreement requiring membership in a labor or-ganization as a condition of employment, as authorized by Section8 (a) (3) of the Act.LOCAL 138, INTERNATIONAL UNION OFOPERATING ENGINEERS, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges and amended charges filed by Peter Batalias, the General Counselof the National Labor Relations Board, by the Regional Director for the SecondRegion, issued (1) an order consolidating the above-entitled cases, and (2) anamended complaint, dated December 27, 1955, against Nassau and Suffolk Con-tractors'Association, Inc., hereinafter called the Association, its members listed inAppendix A hereto attached and made a part hereof, and Local 138, InternationalUnion of Operating Engineers, AFL, herein called the Union.The amended com-plaint alleges that all Respondents had engaged in and were engaging in unfair laborpractices affecting commerce, the Association and its members in violation of Sec-tion 8 (a) (1) (2) and (3), and the Union in violation of Section 8 (b) (2) and NASSAU AND SUFFOLK CONTRACTORS' ASSOCIATION, INC. 2038 (b) (1) (A) of the National LaborRelationsAct, 61 Stat. 136, herein called theAct.The charges and, amended charges, order of consolidation,the amendedcomplaint,and notice of hearing were duly served upon all the parties hereto.The amended complaint alleges that since on or about August 19, 1954, the Asso-ciation and its members have assisted,dominated,contributed to the support of,and interfered with, the administration of the Union by:(a)Causing their representatives,agents and supervisory personnel to attendand participate in general membership and Executive Board meetings of theUnion;(b)Causing their representatives,agents and supervisory personnel to be-come and remain members of Respondent Union;(c)Causing their representatives,agents and supervisory personnel to assumeand retain official positions on the Executive Board of the Union and in otherofficial positions of a policy making, executive,administrative and governingnature.(d)Maintaining in effect and enforcing the term of its collective bargainingagreement with the Union containing,inter alia,union security provisions whichdid not and do not comply with the requirement of Section 8 (a) (3) of theAct.The amended complaint'also alleges that the Association and its members havediscriminated,and are discriminating,against their employees in regard to hire ortenure of employment, or terms or conditions of employment, by maintaining ineffect and enforcing the terms of the collective-bargaining agreement with the Unioncontaining,inter alia,union-security provisions which are violative of Section 8(a) (3) of the Act and by being parties toan arrangement,and/or understanding,and/or practice, with the Union whereby:(1)The hiring of employees has been and is accomplished exclusivelythrough the Union;and/or(2) Preference in employment and/or an employment referral has been andis granted to members of the Union; and/or(3)Employees have been denied employment and/or employment referralsbecause of nonmembership in the Union; and/or(4)Nonmembers of the Union are required to procure job clearances orreferrals from Respondent Union as a condition of employment;and/or(5)Employees have been denied employment and/or employment referralsbecause of their concerted activities on behalf of a reform or dissident groupin the Union.The amended complaint further alleges that since on or about August 19, 1954,the Union, by its officers,agents, organizers,and representatives,has caused and/orattempted to cause the Association and its members to discriminate against employeesin regard to hire or tenure of employment or other terms or conditions of employ-ment by maintaining in effect and enforcing the terms of the collective-bargainingagreement with the Association containing illegal union-securityprovisions inviolation of Section 8 (a) (3) of the Act, and by being parties to an arrangementand/or understanding and/or practice with the Association and its members wherebythe Association and its members engaged in the hiring practices described in para-graphs(1) through(5) immediately above.By their answers all the Respondents denied the commission of any conductviolative of the Act.Pursuant to notice,a hearing was held at Hempstead andMineola, New York, on various days between March 20, 1956, and June 7, 1956,before the Trial Examiner duly designated to conduct the hearing.The GeneralCounsel,all the Respondents,and the Charging Party appeared through counsel.Full opportunity to be heard,to examine and cross-examine witnesses, and to pro-duce evidence was afforded all parties.Afterthe close of the testimony,brief oralarguments were presented by all the parties.Since the close of the hearing, briefshave been filed by the Union,the Association and its members other than Hendrick-son Brothers,Inc., and a separate brief by the latter,all of which have been dulyconsidered.The Association and its members other than Hendrickson Brothers,Inc., havealso filed a motion requiring me to issue 30 separate Intermediate Reports each deal-ing separately with the activities of each Respondent"or, in the alternative, [to]issue such consolidated Intermediate Report as will be just and proper in thepremises."No adequate reason havingbeen assigned therefor,themotion to issueseparate Intermediate Reports is hereby denied. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGSOF FACT'1.THE BUSINESS OF THE ASSOCIATION AND ITS MEMBERSNassau and Suffolk Contractors'Association,Inc., is an association of 28 em-ployers whose names are listed in AppendixA attachedhereto and made a parthereof.The Associationis,and at all times material herein was, a corporationduly organized under and existingby virtueof the laws of the State ofNew York.The Associationexists for the purpose,inter alia,of negotiating and administeringcollective-bargaining agreements made for and on behalf of its member employerswith theUnion andotherlabor organizations.By reason of the contractbetweenthe Association and theUnion hereinafter discussed,the membersof the Associa-tion constituted themselves a single employer for bargaining and "jurisdictional pur-poses."N. L. R. B. v. Gottfried Baking Co.,210 F. 2d 772 (C. A.2); Electrical Con-tractorsof Troy and Vicinity,116 NLRB354;InsulationContractors of SouthernCalifornia, Inc.,110 NLRB 638.Each memberof the Association maintains a place of business in the State ofNew York andeach is engagedin thebuilding and constructionindustryinNassauand Suffolk Countiesin the State of New York.During the year ending December31, 1954, inthe course and :conductof theirbusiness operations,themembers ofthe Associationpurchased building materials and equipment valued in excess of$500,000, whichwere shipped from outside the Stateof New Yorkto building projectsand other places located in the Stateof New York.During the yearendingDecember 31, 1954, Hendrickson Brothers,Inc., a memberof the Association,in the course and conduct of its business operations,caused to bepurchased,transferred,and delivered to its building projects andotherplaces locatedin theState ofNew York, buildingmaterials and equipment valued in excess of$500,000, whichwere transported to said places in interstate commercedirectlyfrom States ofthe UnitedStates other.than the State ofNew York.On the entire record I findthat the totalityof the operations,in volume andcharacter, of the Associationand all its members has a substantial effect on commerce,and that Hendrickson Brothers,Inc., is engaged in commerce,allwithin the meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis,and during all times mentioned herein was,a labor organizationwithin the meaning of Section2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. DiscriminationOn April 8,1944, the Union and the Association entered into a collective-bargain-ing agreement for a period of 3 years covering all engineering and building con-struction work to be done in Nassau and Suffolk Counties,New York, by membersof the Association and by any other employer who might thereafter become amember thereof.2The contract provided that it was to remain in effect during eachcalendar year after its original terminal date unless written notice of terminationor proposed change be served by either party on the other on or before the 15th dayof any following Januarycommencing with the year 1947.The parties also agreedthat if such changes are agreed upon,"a new agreement embodying such changes,shall be drawn and signed on or before the 1st day of April of the year in whichthe notice has been served."VernerW. Sofield,theUnion'spresent recording-corresponding secretary and one of its officers continuously since 1934 or 1935,testified that the aforementioned contract is "presently in force." It has beenamended only with respect to certain wage changes reflected in an exchange ofcorrespondence between the parties dated May 12,1947, January 23,1948,June 19,1952, August 3 and 5,1955.3Article IV of the agreement provides that the employers"shall employ . . . onlysuch workmen[as] are members in good standing of the Union,"a common-andprior to the effective date of the Taft-Hartley Act in 1947,a legal-closed-shopIAll the findings that follow are based on the undenied testimony received in support ofthe complaint.No evidence was offered by any of the Respondents.2At the hearing,the parties stipulated that at all times relevant herein, the employersnamed in Appendix A hereof were members of the Association.8 Sofield's testimony was given in compliance witha subpoena duces tecumwhich re-quired him to produce"the existing contract" between the Association and the Union. NASSAU AND SUFFOLK CONTRACTORS' ASSOCIATION, INC. 205provision found in many contracts of that period.The agreement contains otherconditionsimplementingthisclosed-shop provision.Thus, articleVIII, section2 (w) provides that the Union "agrees to, furnish competent men, when requested,upon twenty-four hours notice; and in the event [it] is unable to furnish suchmen, then the [employer] may hire nonunion men until such time as the Unioncan supply competent Union men."And article IX, section 2, dealing with shopmen,provides that "when mechanics and helpers are employed in the shop, they shallbe members of the [Union]." 4In addition to requiring membership as a condition of employment, the agree-ment, in its "Declaration of Principles," also provides that "in case any employeebecomes ineligible under the rules of the Union and the employer is notified, thenthe said employer shall promptly discharge such employee."Article VI, section 5contains an express prohibition against lockouts and strikes by the respective partiesexcept that if any member of the Association "employs non-union help . ., theUnion shall have power to adopt immediately such measures with respect theretoas are prescribed by its rules and regulations."Respondents do not challenge the General Counsel's contentionthat the closed-shop provisions as found in the 1944 contract are, and since 1947 have been, vio-lative of the Act.5Their only defense to that contention is that the illegality ofthe challenged provisions is avoided by a so-called saving clause found in the same1944 contractreading asfollows: "Whenever any provision herein may conflict withexistinglaw, Federal or State, such conflicting provision shall be considered asamended in order to conform with such law."Saving clauses of substantially the same character and substance have, however,been held by the courts and the Board not sufficiently specific enough to purge theillegal provisions from the existing contract.N. L. R. B. v. Gottfried Baking Co.,210 F. 2d 772 (C. A.2); Red Star Express Lines v. N. L. R. B.,196 F. 2d 78 (C. A.2); N. L. R. B. v. Gaynor News Co.,197 F. 2d 719 (C. A. 2), affd. 347 U. S. 17;Louis Goren, d/b/a City Window Cleaning Co.,114 NLRB 906;Ebasco ServicesIncorporated,107 NLRB 617.The allegedsaving clauseinserted in 1944, 3 years before the enactment of, theTaft-Hartley Act, fails to identify specifically which, if any, of the provisions ofthe existing contract were to be severed from the bargainingagreement.The partiescould not have had reference to the closed-shop provision because that type of unionsecurity was not then violative of any "existing law, Federal or State."And I canonly speculate in what manner, and how, the violative provision "shall be con-sidered as amended." In all the circumstances, "the very existence in the contractof the [illegal] clauses.act as a restraintuponemployeesdesiringto refrainfrom unionactivitieswithin the meaning of Section 7 of the Act."Hazel-AtlasGlass Company et al.,85 NLRB 1305;Louis Dix, d/b/a Hickey Cab Company,88NLRB 327. By allowing these provisions to remain as part of'the contract presentlyin force, the Association and its members, atall times sinceAugust 19, 1954, haverestrained and coerced employees in the exercise of rights guaranteed by the Act,unlawfully given support to the Union, and discriminated against employees inorder to encourage membership in the Union, all in violation of Section 8 (a) (1),(2), and (3) of the Act. Similarly, by maintaining the same provisions of the con-tract, the Union, at all times since August 19, 1954, also has restrained employees inthe exercise of guaranteed rights, and caused, or attempted to cause,'members of theAssociation to discriminate against their employees to encourage membership in theUnion, thereby violating Section 8 (b) (2) and 8 (b) (1) (A) of the Act.New YorkState Employers Association, Inc.,93 NLRB127; H. 0. Wheeler et al., d/b/a TacomaHarbor Lumber and Timber Co.,108 NLRB912; Consolidated Western Steel Corpo-ration,108 NLRB 1041.Assuming,arguendo,that the existing contract had been legally purged. of itsclosed-shop provision and that I were to "consider" the agreement "amended.toconform with" the Taft-Hartley Act as the saving clause allegedly does, the findingsand conclusions of violation against all the Respondents announced immediatelyabove would, for the reasons that follow, nevertheless have to be entered.4ArticleXXIII, subdivision 3 (a) of the Union's international constitution requiresthat "each member shall hire none but those in good standing with a Union having juris-diction over the work to be done."5Under Section 8 (a) (3) thereof, the only union-security provision which may be in-corporated in such an agreement is one which "require[s] as a condition of employmentmembership [in the union] on or after the thirtieth day following the beginning of employ-ment or the effective date of such agreement, whichever is later, . . . 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8 (a) (3) of the Act flatly and broadly forbids all forms of discriminationto encourage or discourage membership in a labor organization except only thosewhich come strictly within the terms of the single proviso to that broad proscription.By that proviso, since its amendment in 1951, the execution of a valid union-securityagreement is authorized only if the union "at the time the agreement was made orwithin the preceding twelve months [has] received from the Board a notice of com-pliance with section 9 (f) (g) (h)" of the Act. Sofield testified that he has nevercomplied with the section just referred to, and the parties stipulated that the Union,to the time of. the hearing herein, has never been in compliance therewith.6 In thisstate of the record, the existence of an otherwise valid union-securtiy clause mustbe deemed to be violative of the Act.7.Edwin D. Wemyss, d/b/a Coca-Cola BottlingCompany of Stockton,102 NLRB 586, enfd, as mod. in another respect, 212 F. 2d465 (C. A. 9).Having found that the 1944 closed-shop provisions are still part of the contractualarrangement between the parties and therefore violative of the Act, I find it un-necessary to burden this report with detailed findings upon undisputed evidence sub-stantiating the additional allegations of the complaint that the employer members.of the Association were "parties to an arrangement and/or understanding and/orpractice with the Respondent Union" whereby union membership, or a union referralor permit to work for nonunion members, was a condition of employment by themembers of the Association.While the testimony of master mechanics, hereafterfound to be supervisors, establishes that a number of the individual Employer Re-spondents engaged in such an illegal practice, and I so find, neither the conclusionsof law to be drawn therefrom, nor the remedy required to undo the same, would bebroader than the conclusions and remedy pertaining to the closed-shop provisions ofthe contract heretofore found to have been violative of the Act.In its brief, the Union lays great emphasis on the construction industry's "unique.problems in obtaining skilled men" other than through the Union's hiring hall,and argues "that it would be impossible for contractors to operate without a readysource of available skilled operators." I am 'fully mindful of that problem, butnothing contained in these findings, or the recommended remedy that follows, isintended to cast doubt on the right of a labor organization. to maintain a legal hiringhall operated on a nondiscriminatory basis.There remains for consideration on this phase of the case the allegations of thecomplaint that the Union caused, or attempted to cause, the Association and itsmembers to deny employment to employees "because of their concerted activitieson behalf of a reform or dissident group in Respondent Union."While the recordestablishes that a substantial number of employees were active in a so-called reformmovement within the Union, no evidence was offered that any employees, or pro-spective employees, were denied employment for that reason. It will, therefore, berecommended that the allegations pertaining to that type of discrimination be dis-missed.B.Domination and interference by the EmployersTurning now to the allegations of the complaint that the Association and its mem-bers dominated the Union and interfered with the administration of its affairs, it isthe position of the General Counsel that the record establishes that master mechanics(alleged by the General Counsel to be supervisors within the meaning of the Act),superintendents, and officers of the employer members of the Association main-tained membership in the Union, actively participated in its affairs, and directed itspolicies.Such being the case, he contends, a finding of interference with and domina-tion of the Union must follow.Respondents, on the other hand, contend that master mechanics are not super-visors within the meaning of the Act, and that their participation in union meeingsand affairs was a proper exercise of their rights as ordinary employees and membersof t_he Union without pressure or influence by their Employers.With respect to allthe alleged participation in union activities and affairs by company officials, it isthe position of the Employers that this activity was confined to mere membershipODuring the hearing, the Union announced that it was then engaged in the preparationof the necessary documents to bring it into compliance.4Prior toits amendmentin 1951, the Act provided that no valid union-security clausecould be made a part of a labor bargaining agreement unless,pursuant to a Board-conductedelection,"at least a majority of the employees eligible to vote in such election have voted toauthorize . . . such an agreement." In view of the Union's non-compliance, the Boardcould not have conductedsuch anelection, nor is any claim made that any such electionwas ever held. NASSAU AND SUFFOLK CONTRACTORS' ASSOCIATION, INC. 207in the Union with a rare attendance at its meetings.They expressly deny the exerciseof any influence in the direction of the Union's affairs or policies, and also deny theexercise of any pressure on their supervisory personnel in connection with the unionactivities or affairs of such supervisors.Membership in the Union is divided into three divisions.Local 138 consists ofmaster engineers,master mechanics,8and contractor executives who earlier in theirliveswere employed as engineers;138-A consists of junior or apprentice engineers,oilers,and firemen;and 138-B is made up of engineers engaged in other than heavyand building construction work.The same officers and committees serve all 3divisions of the Union and the agreement with the Association covers work per-formed by members of all 3 divisions.Dues of 133 and 138-A are$8 per month,and those of 138-B $6 a month.At the time of the hearing,138 had approximately 158 members,138-A about 435,and 138-B approximately 270. Included in the membership of 138 are an un-disclosed number of executives of Association members.Among them are MiltonA.Hendrickson,hereafter referred to as Hendrickson,president of RespondentHendrickson Brothers,Inc., considered to be one of the biggest contractors on LongIsland and employing 600-1,000 men; Charles Davis, secretary of Respondent DavisConstruction Corp.; Charles and Joseph Salerno, officers of Respondent R. Salerno& Sons; Joseph Brenner, president of Respondent Grefe & Brenner.Also includedin the membership of 138 areat least31master mechanics,assistantmaster me-chanics, foremen,and job superintendents employed by contractors under con-tractual relationship with the Union.Monthly meetings of the Union are attended by members of all three divisions.At these meetings,the members of 138 have an absolute right to vote on all issuesput to a vote,and in the election of officers.Members of 138-A and B, however,cannot vote in the election of officers;on all other matters at issue, they may voteonly with"the permission of the chairman, . . .if he so chooses, . . .it is withinhis discretion."And, while the denials of such right to vote may be appealed"to the body, . . .itwould be up to the chairman"to decide who votes on thatappeal.In this connection,Sofield, the Union's secretary since 1935, testified thatsuch a ruling"has never been appealed to the floor." 0As Respondent Association points out in its brief,the Union prior to the timethat the charges herein were filed, was "rent by factional warfare."The dissensionmanifested itself at the election of union officials in June 1954 at which meeting,attended by approximately 75-100 persons,Sofield presented"the slate of officers"who were to serve during the following term.The slate did not include the nameofWilliam DeKoning,Jr., its then president and business manager, who explainedthat "he couldn't run for office any more because of his probation and requested thatCharles Britton's name be substituted for his." 10The request was granted.Theslate also failed to include the name of John DeKoning," a leader in the so-calledreform group,as business representative,and who was then serving in that capacityand had done so since October 1951.A number of members wanted to know thereason for this latter omission and were informed by Sofield, who was presiding,that "they weren'tallowed to elect a business representative;that it was an ap-pointed job."A motion was nevertheless made and carried that John DeKoning'sname be included,and the slate, as amended,was adopted"by a shout vote," theonly dissenting voice being that of Sofield.All of the elected candidates,includingBritton and John DeKoning, were then sworn in by a past president of the Union.No meetings of the Union were held in July or August 1954.At the followingmeeting in September,when the minutes of the June meeting were read by Sofield,8 The contract with the Association provided that all master mechanics must be membersof the Union.8 Louis Wilkens testified that at one meeting "a motion was put to give the A and Bmen the right to vote,and it was denied...by the President and (the men]were told thatthe only one who could interpret its constitution was the general president."11As the record does not otherwise explain this"probation,"I take official notice of thecriminal court records of Nassau County which disclosethaton April 9, 1954, WilliamDeKoning,Sr.,a former president of the Union,pleaded guilty to 2 indictments for ex-tortion and 1 for grand larceny,in connection with the operations of contractors on LongIsland,and was sentencedto 3 concurrentterms of 1year to18 months in Sing Singprison.At the same time, William DeKoning,Jr., his son,was given a suspended sentenceof 1 year, and placed on probation, upon his plea of guilty to a. charge of coercion. Inconnection withthese sentences,itwasmadea conditionthereof that neither DeKoninghold official union position in NassauCounty.11 John DeKoningisa nephew of William DeKoning,Sr.,and a cousin of WilliamDeKoning, Jr. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey failedto disclosethe election of, or oath taken by, John DeKoningas businessrepresentative; the minutes also stated that Britton was elected businessmanager,but, according to PeterBatalias' undeniedtestimony, this "hadn't happened."Muchcommotion followed and, by a secret ballot which then was ordered,theminutesof the June meeting, as read by Sofield, were rejected. Instead, they were correctedto show.JohnDeKoning's electionas business representative and to strike the nameof Brittonas businessmanager.The next meeting, in October 1954, was attended by 700-750 persons, thelargestattendance in recentyears,if not in theUnion's entirehistory.Among those whoattended the meeting and voted thereat were executives, or "bosses," of the follow-ing members of the Association: Hendrickson, president of Hendrickson Brothers,Inc.;Charles Salerno of R. Salerno & Sons; Frank Fatscher of Ted Fatscher; andCharles Davis, secretary of Davis Construction Corp.Other contractors in attend-ance were not identified by name, but Wilkens, a member of the Union since 1933and its first president, testified, without contradiction, that there were more "con-tractors" present at this meeting than at any prior meeting he had ever attended.Also present were approximately 50 "owner-operators," a number of job superintend-ents,and approximately 20 master mechanics.During this meeting, and overobjection of the so-called reform group which was denied the opportunity to fullypresent its views, a motion "to give the Executive Board full power for the operationof *he organization" was adopted.On separate occasions, between the union meetings of September and October 1954,Wilkens, Garrett Nagle, and John DeKoning called on Hendrickson and told himabout the reform movement which they were leading in the Union.Wilkens toldHendrickson that "the contractors had an awful crowd of contractors at the lastmeeting, . . . and that it would be a good idea [for Hendrickson] to stay awayfrom themeetingsand . . . not throw his weight for the men to vote one way orthe other."Hendrickson replied to Wilkens that he wasmaintaining"a hands-offpolicy"in the struggle then going on within the Union and which precipitated thelarge attendance at the Octobermeeting.He nevertheless added that he was amember entitled to come toa meeting,and "he would not stay away."Hendrickson,however,not onlyattended the Octobermeeting, butcontrary to his, expressionsof neutrality, voted on the motion to give the executive board the plenary powersabove described.The record also establishes,and Ifind, that master mechanics serve on the Union'sexecutive board, its board of trustees, and its committees.With respect to 1 of thesecommittees, the evidence discloses that on July 1, 1955, a union committee of 12members was appointed to negotiatechanges in its agreementwith the Association"covering wages and working conditions." Serving thereon were eight master me-chanics including Clifford Smith and William Dean, employed by members of theAssociation, Hendrickson Brothers, Inc., and Radory Construction Corp., respectively.The remaining six were employed by other contractors who were also "under con-tractual relations with [the Union]." In behalf of the Association and its members,these negotiations were conducted by a committee of five including Milton A.Hendrickson and Edward Regnell, the latter being the personnel manager ofHendrickson Brothers, Inc. It is the argument of the General Counsel that Hen-drickson's participation in these negotiations on one side of the bargaining tablewhile Smith, one of his supervisors, is on the other side, brings into focus, by suchduality of roles, the Employers' control over the Union.During the time John DeKoning was the Union's business representative, it washis duty to visit various jobs on which the members of the Union were employed toascertain whether the working conditions and other terms of the contract with theAssociation were observed and fully complied with. In connection with these duties,however, he had been instructed by William DeKoning, Sr., William DeKoning, Jr.,and Sofield "not to go on places where there were master mechanics, especially[their] own local contractors, mainly Hendrickson Brothers.that they have amaster mechanic there [who] can take care of that job." 12, With respect "to outsidecontractors, that come in from New York or from other areas, [John DeKoning]was told to [enforce the working conditions imposed by] the contractto the letter."In the winter of 1953 and 1954, John DeKoning made approximately six visitsto jobs of Hendrickson Brothers on which occasions he reported what he consideredto be contract violations to either DeKoning, Jr., or Sofield, and was told that thematter would be taken care of by them.On one such occasion, Sofield told John12The contract between the Association and the Union requiredeveryEmployer to engage1 master mechanic for every 5 engineers employed on any shift. NASSAU AND SUFFOLK CONTRACTORS' ASSOCIATION, INC. 209DeKoning "to mind [his] own God damned business land to] stay off the job." 13Nevertheless, he later visited the jobs in question to "see if there was any change inconditions," and found that there was not.Though John DeKoning had been electedbusiness representative by the membership in June 1954, he was "fired" from thatposition on October 15, 1954, by Britton, the Union's president.14Because so much that is involved here relates to the activities of master mechanics,consideration should first be given to their status and a determination of whetheror not they are supervisors within the meaning of the Act so as to make their em-ployers liable for their conduct and activities.The briefs of the Respondents obliquely, but without merit, challenge the posi-tion of the General Counsel that Master Mechanic Clifford Smith is such a super-visor.Smith is responsible for the maintenance of pumps, steam shovels, and allother equipment owned by Hendrickson Brothers, Inc., and for the maintenanceof 60-70 trucks.The value of this equipment "varies from a $200 pump to a shovelthat may have cost $80,000"; its total value "is at least a million dollars."He hastwo assistants and maintains a desk in the general offices of the company.When workisabout to start on a project, Smith does the hiring.When the job is completed,he decides "which men are to be laid off." He earns a weekly salary of $225 and, inthe last 4 years, has been awarded an annual bonus mounting from $1,000 to $5,000,which latter amount he received in 1954 and 1955, thereby increasing his annualearnings to approximately $17,000.During the last 4-5 years, the company hasfurnished to, and maintained for, him 4-5 automobiles, the latest a 1956 Buick.While the car is used by him in connection with his work, he is allowed to drive itto his home evenings and over weekends.Though the testimony establishes that other master mechanics were not treatedas generously by their employers as Smith was by Hendrickson, and that his re-sponsibilities covered a more extensive field of operations than that of other mastermechanics employed by Hendrickson Brothers, Inc., and the other contractors, onthe entire record I am convinced, and find, that all other master mechanics employedby members of the Association are also supervisors within the meaning of the Act.Louis Wilkens has been employed as a master mechanic by 9 or 10 different con-tractors since 1933.At the time of the hearing, he was so employed by RespondentJohn C. Peterson Construction Co.As such master mechanic, he had authority tohire, fire, or lay off employees; it is his responsibility to keep all equipment inworking condition; his salary is $55 or $60 a week more than that paid to engineerson the job.15Bernard J. Pelgrim and Johannes Lamberton are employed by HendricksonBrothers, Inc., the first as assistant master mechanic, and the latter as master mechanic.Both make recommendations on the hiring of engineers, and direct their work.Their salaries are respectively $200 and $225 a week, while the hourly rate paidengineers aggregates about $140 for a 40-hour week.Additionally, in 1955, Pelgrimreceived a bonus of $1,500 and Lamberton $750.George Henry, a master mechanic for Good Roads Engineering & ContractingCo., hires engineers for his employer.While the president of the company tells himhow many men are to be employed, he is never told whom to hire. His salary is$225 per week plus overtime.Gerard Douglas, employed by the Union since October 1955, was engaged as amaster mechanic prior thereto by Slattery Contracting Co.As such, it was his duty"to see that the equipment was running, and see that the jobs were manned and allisDuring the September meeting of the Union,DeKoning,Jr.,referred to ArthurHendrickson,chairman of the board of directors for Hendrickson Brothers, Inc., andits formerpresident,as "godfather of the local."14WhileI ain mindful that the events referred to in the preceding paragraph pertainto, and had their origin in, instructions given more than C )nonths prior to the filing andservice of any charge herein,both the courts and theBoardhave held that"a state ofaffairs once shown to exist is presumed to continue to exist until the contrary is shown."X. L. R.B.v.A'atio,alMotorBearingCo.. 105 F. 2d052 (C. A.9) ; N.L. R.B. v. PiquaMnnisinqWoodProductsCo., 109 F. 2d 552(C.A. 6) ; andLocal a0, Bakery and Conjec-tiontsryWorkers International Onion, AFL-CIO(Arnold Bakers, Inc.),115 NLRB 1333.toThe findings in this and the following paragraphs pertaining to the supervisory statusofwaster mechanics are based on the undenied testimony of the named individuals.Alltheir employers are members of the Association.450553-58-Pol. 11515 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDequipment covered with engineers."As master mechanic he made the necessaryarrangements with the Union to supply his employer with the required engineers.William H. Kreischer, a master mechanic for Tully & DiNapoli, Inc., during thelatter part of 1955, testified that it was his job "to make sure" that the machineswere running properly.Charles Brandenstein is employed by W. H. Greene as master mechanic.Assuch, it is his duty to see to it that Greene's 75 pieces of equipment, cranes, bull-dozers, etc., are kept in running condition.For that task, Greene employs 15operating engineers and 8 oilers and shopmen.Charles Hansen has been employed by Respondent Karlson & Reed, Inc., as amaster mechanic since 1951.The firm employs about 300 men of whom 50-90are engineers and oilers, the number varying with the season. It is his responsibilityto "see that [the equipment] is kept in first class shape; [he] travels from one jobto the other, all around the Island, checking on different equipment; . . . if amachine needs repair, [he] directs a man how to repair it."At the hearing, the parties stipulated that William Dean, then confined to a hos-pital, if called as a witness, "would testify to his employment as master mechanicfor Respondent Radory Construction Company, and that in all other respects histestimony would be similar to that of the other master mechanics, such as Branden-stein,Kreischer, Henry, and the others who have testified in this case."The evidence also establishes that every master mechanic supervises the workof at least five engineers.Article II (z) of the contract between the Association andthe Union requires the employment of a master mechanic when five or more engineersare employed on any shift. It further provides that the master mechanic, "underthe direction of the employer, shall be responsible for thehiring and firing of, and thepe4rformance of their dutiesby the engineers, maintenance engineers, junior and ap-prentice engineers, firemen and oilers."[Emphasis supplied.]Under the Union'sbylaws,master mechanics are "not permitted to operate, . . . except in case ofemergency," and the testimony establishes that such was the practice.In the light of all the foregoing, and the absence of any evidence that the authorityof other master mechanics was more narrow in scope than that possessed by thosedescribed above, I find that the master mechanics employed by members of theAssociation are supervisors within the meaning of the Act, and that the activity ofthe master mechanics in the affairs of the Union hereafter found to be violative of theAct must be, and is, attributed to their respective employers.Turning next to the problem of whether the union activities of supervisors andofficials of members of the Association are proscribed by the Act, we begin withSection 7 thereof which guarantees to employees "the right of self-organization"and "to bargain collectively throughrepresentatives of their own choosing."Section8 (a) (2) declares that it shall be an unfair labor practice for an employer "to dom-inate or interfere with the formation or administration of any labor organization orcontribute.support to it."The latter section is thus clearly intended to protectthe guaranteed rights aforementioned by proscribing any form of employer participa-tion in the administration of a labor organization of employees. In other words,"we are dealing here.with a clear legislative policy to free the collective bargain-ing process from all taint of an employer's compulsion, domination or influence.Theexistence of that interference must be determined by a careful scrutiny of all thefactors,often subtle,"by which that interference or domination asserts itself.Inter-national Association of Machinists v. N. L. R. B.,311 U. S. 72. [Emphasis supplied.]The cases that have dealt withthesubject do not single out any one activity orcircumstance as determinative of whether or not a labor organization is employerdominated as to be violative of Section 8 (a) (2) of the Act. In each of the casesa series of acts has been revealed which, in their totality, constitute domination of,or interference with, a labor organization.And, although conduct and events oc-curring beyond the limitation period imposed by Section 10 (b) of the Act cannotbe, and herein are not, made, the basis for any finding of violation, such earlierconduct may be considered insofar as it sheds light on, and imparts meaning to,events properly alleged in the complaint.16 Indeed, here, such background evidenceisa requisite to a proper understanding and appraisal of the subsequent conductof the parties, and the issues involved.10N.L. R. 13. v. Sharpies Chemicals, Inc.,209 F. 2d 645 (C. A.6) ; N. L. R. B. v. Reed cEPrince 31fg.Co., 205 F. 2d 131 (C. A.1) ; Senorita Hosiery Mills, Inc.,115 NLRB 1304(11ay 14, 1950). NASSAU AND SUFFOLK CONTRACTORS' ASSOCIATION, INC. 211The General Counsel points first to the fact that master mechanics, job superin-tendents, and company executives are members of the Union, attend its meetings,and cast votes thereat.On this phase of the case, the evidence establishes thatthese supervisors and company officials joined the Union while they were engagedas journeymen but have maintained their membership as they became mastermechanics or otherwise progressed in their employment status, or went into businessfor themselves.The General Counsel concedes, and I conclude, that mere membership in theUnion by supervisors and company officials is not violative of the Act.Certaininsurance and welfare benefits available to members of the Union, and a desire bycontractors or company executives to retain their status as engineers so as to againmake them eligible for employment as journeymen if financial misfortune overtookthem as employers, may well have been, as Hendrickson and others testified, thefactors that prompted them to retain their membership in the Union.17What theGeneral Counsel attacks, however, is not mere membership in the Union by manage-ment executives and supervisors so as to deprive them of any of the benefits forwhich it was claimed membership was retained.Objection here goes solely to theiractive participation in the direction of the Union's affairs and the shaping of itspolicies.In this Union, as in practically all organizations, labor or other, its activitiesare not carried on by its members but are entrusted to its officers, executive board,and committees. It therefore becomes pertinent to ask how those who govern anddirect the affairs of this Union are elected.As previously reported, the Union has a total membership of approximately 863.About 705 of these members, however, have no voice in the election of those whoare to govern their affairs, negotiate in their behalf, and maintain relationship withtheir employers.That elective power is vested exclusively in the approximately 158members of Local 138.And who constitutes this electorate?Pursuant to subpena,Sofield, the Union's secretary, produced General Counsel's Exhibit No. 7, purport-ing to be "a list of all members of Local 138 . .. who have served at any timesince August 19, 1954, as master mechanic, assistant master mechanic, or foremanfor any contractor under contractual relationship with Local 138."The list con-tained 22 names but apparently was not an accurate or complete list. It did notinclude the names of the following union members who testified credibly, andwithout contradiction, that they served the named Respondent Employer in thesupervisory classification designated after their names:Bernard Pelgrim--_-_---__--_Hendrickson Brothers,Inc --------Assistant master mechanic.Johannes Lamberton-----__-_------ do-----------------Master mechanic.Albert J. Penn-----------------------do---------------Foreman.Raymond Edwards-_-----------Switzer Contracting Co. Inc------Master mechanic.Edward Smith ------------------Davis Construction Corp-----_--Foreman.loan Dellegati-------------------Cirefe & Brennan --------- --_----_Do.The subpenaaforementioned did not request the names of job superintendents ormanagement officials ofmembers oftheAssociation who were also members ofLocal138, nor wasany otherevidence offered concerning the employment statusof the total membership of Local 138.The credible, oral testimony, however,establishes that while the following named persons were employedby and serveditThe insurance and welfare funds aforementioned were maintained by the Union withthe deposit or payment, by the contractors, of 5 percent of the wages earned by the' em-ployees covered by the agreement with the Union.However, no payment into the fundwas made by Hendrickson Brothers, Inc., in behalf of Hendrickson, and he testified rh -^ hedid not know whether he was entitled to the welfare benefits or not.He neverthe'lessmaintained his membership in the Union.The testimony also establishes that some com-pany executives and supervisors took withdrawal cards from the Union after they ;achievedhigher status in their organizations and thereby remained eligible for reentry to full mem-bership whenever the occasion would thereafter 'arise.Hendrickson took such a ti llli-drawal for a 3-year period while a member of the Armed Forces,- and other executives orsupervisors took similar withdrawals. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe named contractors in the capacity designated after their respective names, theywere also members of Local 138 in good standing:Edward Cahill-----------_-----HendricksonBrothers,Inc--------Job Superintendent.CharlesVerity------------------------ do-----------------------------Do.Walter Hagen-----------_----------do----------------------------Do.Milton Hendrickson------------------do----------------President.Charles Davis-------------------Davis Construction Corp---------Secretary.Charles Salerno------------------It. Salerno&Sons---_-_---------Officer.Joseph Brennan-----------------Crefe&Brennan------------------President.-- Grefe-------------------------do-----------------------------Secretary-Treasurer.Though,as just noted,no testimony was offered to show how many more super-intendents and management executives were members of Local 138, it seems highlyimprobable that others in these categories employed by the 28 contractor membersof the Association did not also maintain membership in that Union.Without specu-lating, however,as to how many more superintendents or company executives holdmembership in Local 138,the record,asmade, shows thatat least36 out of the ap-proximately 158 members of Local 138 are representatives of management.Because only members of Local 138 are eligible to vote at the election of officers,it is thus apparent that management officials and supervisors play an important andinfluential part, and under some circumstances may well have the controlling voice,in the selection of those who are to administer the entire Union's affairs and itsrelations with the contractor members of the Association.The potency of the powerso lodged takes on added significance in view of the authority vested in the officialsso elected to appoint the committee which negotiates the contract with the Employersconcerning wages and conditions of employment for rank-and-file employees (aboutwhich more will be said later),and the business agents who police that contract."Whether or not [management representatives and supervisors]actually exercisethis [voting] power is beside the point.The significant fact is that they possessedthis power."Sharples Chemicals,Inc.,100 NLRB 20, 33, enfd.209 F. 2d 645(C. A. 6).The voting power vested in management officials and supervisors manifests itselfat union meetings other than those involving the election of officers.The GeneralCounsel places special emphasis on the October 1954 meeting at which far-reachingchanges in the administration of union affairs were brought about. It will be re-called that it was at this meeting that "the Executive Board was given full powerfor the operation of the organization," a power broad enough, and so understoodby Hendrickson,to grant authority to the executive board for the appointment ofbusiness representaitves.It was also apparently sufficient to authorize the dischargeof John DeKoning who had beenelected by the membershipat a meeting in thepreceding June. Included among those who voted at the October meeting on thisimportant issue was Hendrickson,notwithstanding his protestations of neutralityconcerning the internal affairs of the Union,and his promise to Wilkens and othersto maintain a "hands-off policy" with respect thereto.The September and Octobermeetings were theonly meetingsattended by him in a span of approximately 31hyears between either December 1952 or January 1953, and April 26, 1956,the dayhe testified herein.18Similarly present at this October meeting were other manage-ment executives,more in number than union charter member Wilkens had seen atany prior meeting(including those named in the finding that immediately follows)and more than a score of job superintendents,foremen, and master mechanics.On the entire record I find that by voting at membership meetings of the Unionon matters involving the administration of that organization's affairs, officers andsupervisors of Respondents Hendrickson Brothers,Inc.,Ted Fatscher,Davis Con-struction Corp., and William H. Greene interfered with the administration of theUnion.By that conduct, the Respondents just named violated Section 8 (a) (2)and 8(a) (1) of the Act.No credible evidence having been offered that otherRespondents engaged in that specific conduct,itwill be recommended that theallegations of the complaint charging them therewith be dismissed.1s I do not credit Hendrickson's testimony that he attended these meetings only "outof curiosity"and so that those who had spread uncomplimentary remarks about him wouldhave an opportunity to repeat them "to [his]face." ^No explanation was offeredbyhimwhy he failed to request that such an opportunity be given.According to his own testi-mony,he did not speak at the meeting and his own activity thereat was to cast a vote.a NASSAU AND SUFFOLK CONTRACTORS' ASSOCIATION, INC. 213Supervisors exert even a greater influence in the administration of the Union'saffairs than merely casting their vote at its meetings.Thus, onits executive boardare found Master Mechanics James Belcher, John Vario, and Gerard Douglas, thelatter having been so employed prior to the time he was appointed as businessrepresentative of the Union in September or October 1955.Three of the fourmembers of the Union's examining committee,which has the important function ofpassing on applications for membership in Local 138, are master mechanics.TheGeneral Counsel,however, points his heaviest guns at the presence of mastermechanics on the union committee"to negotiate for changes in [its] conditions."Sofield's testimony,and the exhibits produced by him, disclose that of the member-ship of 12 on this committee,8 are master mechanics employed by either members ofthe Association or contractors maintaining"contractual relationship with Local 138,"1 is a retired union business representative,and 3 are present employees of theUnion.This committee was"appointed"on July 1, 1955, and at the time ofthe hearing had not yet been dismissed.Without minimizing the effect of theoverloading of this committee with master mechanics and the complete absence ofjourneyman representatives thereon,theGeneral Counsel's principal shaft is di-rected at the presence on this committee of Master Mechanic Clifford Smith,employed by Hendrickson Brothers,Inc., and his participation in negotiations as arepresentative of the employees concerning wages and working conditions withMilton Hendrickson and Edward Regnell, respectively the president and personnelmanager of his Employer,on the other side of the table as the representative ofthe Employers.In considering the effect of the presence of master mechanics on the Union'sbargaining committee and in policy-making positions,there must be borne in mindthe control wielded by the Employer over their continuing status in such supervisorypositions.Furthermore,and without intimating that the additional bounties awardedto Smith and other master mechanics were corruptly intended to influence their actionin union affairs or negotiations,human frailties being what they are, the fact thatthe grant of a bonus,and its amount,are within the absolute and uncontrolled'.discretion of the employer cannot be ignored in appraising the impact that suchgenerosity has on the recipient thereof in guiding or determining his conduct and.vote in the administration of the Union's affairs.To illustrate by considering the position of Smith sitting on one side of the bar--gaining table with Hendrickson, his Employer,on the other.Already earning-$11,700 a year,in 1954 and 1955 he was awarded an additional bonus of $5,000.Can it realistically be assumed that in negotiating with his Employer concerningwages of journeymen and apprentice engineers, oilers, and others for whom the-Union is bargaining,be is not swayed more by, and responsive to, the views expressed'generously by his Employer?The test,whether a challenged organization isemployer controlled,"isnot an objective one, but rather subjective from the stand-point of employees."N. L. R. B. v. Thompson Products, Inc.,130 F. 2d 363,368 (C. A.6); N. L. R. B. v. Tappan Stove Co.,174 F. 2d 1007, 1014 (C. A. 6);N. L. R. B. v. Donnelly Garment Co.,330 U. S. 219, 231.Applying that test, rcannot attach controlling significance,as urged by Respondents,to the self-servingdeclarations and testimony of Smith and other master mechanics and superintendentsthat their employers had never"interfered in [their] union activities,dominated'[them] in any way, or told [them] what to do or how to conduct [themselvesiin the union or at a union meeting." 19Section 8(a) (2) of the Act was intended to vouchsafe to rank-and-file employeesthat in the bargaining relationship and process those purporting to act for them notbe rendered so subject to employer control,or dependent upon employer favor,as to tend to deprive them of the will and capacity to give their faithful devotionto the interests of the group they represent.The proscription against any inter-ference by employers in union affairs is so vital to the successful operation andadministration of the Act that, "as a matter of policy, the Board has held that asupervisor cannot . . . represent employees of an employer for purposes of collectivebargaining,regardless of whether the employees desire such a bargaining agent anddespite the employees'right in Section 7 to bargain collectively through represent-atives of their own choosing.In so holding,the Board indicated that one purposeof the Act was to draw a clear line of demarcation between supervisory represent-atives of management and employees because of the possible conflicts in allegianceif supervisors were permitted to participate in union activities with employees." 20ifl Insofar as the record discloses,master mechanics and job superintendents were theonly recipients of an annual bonus.a Bausch t'Lomb Optical Company,108 NLRB 1555. 2 1.4DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndeed, "collective bargaining becomes a delusion and a snare if the employer,eitherdirectly or indirectly,is allowed to sit on both sides of the table." [Emphasis sup-plied.]American Enka Corp. v. N. L. R. B.,119 F. 2d 60, 62 (C. A.4); VirginiaFerry Corp. v. N. L. R. B.,101 F. 2d 103, 105 (C. A. 4).I find no merit in the contention of Respondents that the allegations of the com-plaint under consideration have not been sustained because "the wage scale of theRespondent Union is as high or higher than any other local of the InternationalUnion of Operating Engineers in the United States."First, not one scintilla of evi-dence was offered in support of any such claim. But even if it be assumed,arguendo,that the wage scale negotiated between these parties compared favorably with thatprevailing elsewhere, that fact would not be diapositive of the issue posed here. Itis not for me to speculate what wages, or conditions of employment,the negotiatorsmight ultimately have agreed upon if employer representatives were not found onboth sides of the table.My responsibility is limited to an analysis of the relationshipexisting between the negotiators, consideration of the innate dangers involved in thatrelationship,and a determination of whether or not those who purport to act asnegotiators for the employees have the independence of judgment and action en-visaged and prescribed by the Act. It is enough for me to recognize that there are"two parties to a labor bargaining contract,[and that the Act]requires that theemployees in bargaining be completely independent of the employer so that . .labor will be represented by persons or organizations having only its interests inmind, and acting wholly uninfluenced by fear or favor, of or from the management."[Emphasis supplied.]N. L. R. B. v. Brown Paper Mill Co.,108 F. 2d 867, 871(C. A. 5).On the entire record I find that by the participation, in behalf of the Union, bySupervisors Smith and Dean in bargaining negotiations with the Association, theiremployers, Hendrickson Brothers, Inc., and Radory Construction Corp., respectively,interfered with and dominated the administration of the Union's affairs,and therebyviolated Section 8 (a) (1) and (2) of the Act.There remains for consideration what effect the violative conduct just found hason the Association and the remaining individual respondent contractors.While therecord does not establish that any of the other members of the Association weredirectly aware of Smith's status or presence at the bargaining table, when Hendrick-son sat at those conferences and dealt with Smith who attended in the guise of arepresentative of the employees,Hendrickson was not there in his individual capacityas president of Hendrickson Brothers, Inc.He was negotiating as the duly author-ized representative and agent of the Association and all its members. In that stateof the record,his conduct in continuing to acknowledge,recognize,and deal withSmith as a representative of the employees must be attributed to his principal, theAssociation and all its members Z1Accordingly, and for the same reasons thatHendrickson Brothers, Inc., and Radory Construction Corp. were found to haveviolated Section 8 (a) (1) and (2) of the Act, I similarly find that the Association,and the remaining members thereof, violated the same sections of the Act.PacificAmerican Shipowners Association,98 NLRB582; N. L. R. B. v. Waterfront Em-ployers of Washington,211 F. 2d 946 (C. A. 9).In arriving at these conclusions I have not ignored Section 14 (a) of the Act read-ing as follows:"Nothing herein shall prohibit any individual employed as a super-visor from becoming or remaining a member of a labor organization, but no employersubject tothisAct shallbe compelled to deem individuals defined herein as super-visors as employees for the purpose of any law, either national or local, relatingto collective bargaining."Respondent Hendrickson Brothers, Inc., contends thatthis section"guaranteesthe right of supervisory personnel to remain members of theUnion," and to exercise all the privileges thereof.Certainly such a construction isnot justified by a literal application of the words of the section. Indeed, supervisorshave no guaranteed rights under the Act.To construe the sections as suggested byRespondents would be to run counter to one of the underlying objectives of theTaft-Hartley amendments to the Act.Section 14 (a) came into the Act in 1947 together with the amendment of Section 2(3) thereof by which it was made clear that supervisors were to be deemedrepre-sentatives of managementand no longer included in the definition of "employee" asthat term is used throughout the Act.By that change, supervisors lost the onlyrights "guaranteed" by the Act, the right of "employees."However, because the21 "In determining whether any person is acting as an 'agent' of another person so as tomake such other person responsible for his acts, the question of whether the specific actsperformed were actually authorized or subsequently ratified shall not be controlling."Section 2(13) of the Act. NASSAU AND SUFFOLK CONTRACTORS' ASSOCIATION,INC.215testimony before the 80th Congress showed that many employers were desirousof negotiating with a union composed exclusively of foremen,Section 14 (a) wasenacted to make such negotiationpermissive.Thus,the Senate Report dealing withthe amendments concerning "supervisory personnel" reported that the amendmentsdo "not prevent anyone from organizing nor does it prohibit any employer fromrecognizing aunion of foremen."22[Emphasis supplied.]ContrarytoRespondent'saforementioned contention,therefore,the legislativehistory establishes that the 1947 amendments took away, rather than "guaranteed,"the protected status of supervisors'union activities.And one of its expressed reasonsfor such action was congressional belief that the pressure of supervisors in labororganizations admitting rank-and-file employees to membership is a source of man-agementpressure on such ordinary employees.The House Report accordinglyobserved that to accord statutory protection to supervisors in their union affairs is,in effect, "inconsistent with the policy of Congress to assure to [rank-and-file]workers freedom from domination or control by their supervisors in their organizingand bargaining activities." 23 It is thus clear that the caveat to Section 14 (a) wasnot intended to extend the rights of supervisors, nor can it be construed to give man-agement representatives and supervisors license, and the sanction of law, to nullifyboth the underlying objectives of the Act and the expressed proscriptions imposedby Section 8 (a) (2) thereof.24IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring in connectionwith the operations of Respondent Association and its members described in sectionI, above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow thereof.V.THE REMEDYHaving found that all the Respondents have engaged in unfair labor practices inviolation of the Act, it is recommended that they be required to cease and desist there-from and to take certain affirmative action designed to effectuate the policies of theAct.Ithas been found that the Respondent Association and its members and theRespondent Union have maintained and enforced an illegal discriminatory agree-ment, and have similarly engaged in the practice of, requiring employees or prospec-tive employees to be members of, or to obtain job referrals or permits from, theRespondent Union as a condition of employment. It is, therefore, recommendedthat all the Respondents cease and desist from that practice, and from performingor giving effect to the foregoing contract, or any modification, extension, supplement,or renewal thereof.Nothing in this recommendation, however, shall be deemed torequire any of the Respondents to vary or abandon any substantive provisions ofsuch contract as amended or extended, or to prejudice the assertion by employeesof any rights they may have acquired thereunder.I have also found that the Union maintains contractual relationship with con-tractors other than those who are members of the Association.On the entire recordI am convinced that it is reasonable to anticipate that the Union will also discrimina-torily require union membership or referral as a condition of security employmentby employees, or prospective employees, of such other employers with whom theUnion maintains contractual relationship.Because I believe that to effectuate thepolicies and purposes of the Act it is necessary to have a remedial order which is co-extensive with the violations which are reasonably to be anticipated, it is recom-mended that a cease and desist order be issued enjoining the Union from committingthis and similar violations against employees of any other employer provided suchother employer parties to such agreements or arrangements are employers over whomthe Board would assert jurisdiction in an appropriate proceeding.InternationalBrotherhood of Teamsters, etc. (DePrizio Construction Company),110 NLRB 287.21 Senate Report No. 1.05, 80th Congress, 1st Session, pp. 3-5.23House Report No. 245, 80th Cong., 1st Session, p. 14.24 In any event, as heretofore noted, I have not found violative of the Act the meremaintenance of membership by company executives and supervisors so that they may enjoythe insurance, welfare, social, and employment benefits which membership in the Union maybestow.It was the desire to retain these benefits that Hendrickson and several supervisorstestified that they continued to remain members of the Union.All that has been foundviolative of the Act herein has been the interference with, and domination of, the ad-ministration of the Union's affairs by supervisors and management representatives. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving found that the Respondent Association and its members contributedsupport to, interfered with, and dominated the Union, it will be recommended, inorder to effectuate the policies of the Act and to free employees from the effect of theunfair labor practices committed by the Association and its members, that theseEmployers cease and desist therefrom, and that they no longer recognize the Union,or any successor thereto, as the representative of any of their employees for thepurpose of dealing with the Association or any of its members concerning grievances,labor disputes, wages, rates of pay, hours of employment, or other conditions ofemployment.For the above reasons, and because the effect of the forbidden con-tract indulged in by the members of the Association in the affairs of the Union is sooverpowering, I conclude that the only effective remedy therefor is to completely dis-establish the Union as the representative of the employees of the members of theAssociation, and I so recommend.Inmaking that recommendation, I have not been unmindful of the Union'saffiliationwith a great and powerful internationalunion.Indeed, that affiliationcaused me to pause and inquire, as the Board did in earlier years,25 whether a labororganization affiliated with a national or international federation that was outsidethe ambit of the employer's control could be so completely and permanently sub-jugated to the will of the employer as to require its complete disestablishment.Thus, for a period of 11 years, from the time of the enactment of the Wagner Actuntil 1947, though domination of an affiliated labor organization was found, theBoard consistently was of opinion that the drastic remedy of disestablishment ofsuch an affiliated union was not required.Undoubtedly, the power and controlwhich the national or international federation is capable of exercising over its con-stituent organizations, and the likelihood that it would, and indeed should, exercisethat power and influence to rid its constituent organizations of such domination,played a prominent part in limiting the remedy under consideration.Accordingly,in the case of such affiliatedunions,in addition to directing the cessation of theillegal interference, the Board merely ordered that recognition be withheld fromthe employer-controlled organization until it was certified by the Board.26However,in the case of a dominated nonaffiliated union, the Board always ordered completedisestablishment as the only adequate remedy for such domination.By its 1947 amendment of Section 10 (c) of the Act, Congress expressed itsdisagreement with the foregoing distinction drawn by the Board.By that amend-ment, the Board was directed to' apply the "same regulations and rules of decision.irrespective of whether or not the labor organization affected is affiliated with a labororganization national or international in scope."Accordingly, since that time, inthe comparatively rare cases involving a dominatedunionwith such affiliation, theBoard has ordered complete disestablishment.SeeJack Smith Beverages, Inc.,94NLRB 1401, enfd. as mod. in another respect, 202 F. 2d 100 (C. A. 6), andPoly-nesianArts, Inc.,100 NLRB 542, enfd. as mod. in another respect, 209 F. 2d 846(C. A. 6). In the circumstances here, I believe that disestablishment is the onlyremedy.The scope of the unfair labor practices indulged in by all of the Respondents dis-closes a purpose to interfere with, restrain, and coerce employees in the exercise ofthe rights guaranteed in Section 7 of the Act, and that danger of other unfair laborpractices in the future is to be anticipated from the course of Respondents' conductin the past. In order, therefore, to make effective the interdependent guarantees ofSection 7 of the Act and effectuate the policies of the Act, it is recommended thatall the Respondents cease and desist from in anymannerinfringing upon the rightsguaranteed employees in the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent Union, Local 138, International Union of Operating Engineers,AFL-CIO, is a labor organization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of theiremployees, and by maintaining in effect an unlawful union-security agreement,Respondent Nassau and Suffolk Contractors' Association, Inc., and all of its membershave engaged in and are engaging in unfair labor practices within the meaning ofSection 8(a) (1) and 8 (a) (3) ofthe Act.25 SeeCarpenter Steel Company,76NLRB 670.20 "No certification would, of course, issue, until the effect of the employer's illegalcontrol . . . had been dissipated, but thereafter it could issue to the same organization."CarpenterSteel Co., supra. ORANGE CRUSH OF P. R., INC.2173.By interfering with, giving support to, and dominating the administration ofthe affairs of the above-named Union, the aforesaid Association and all its mem-bers violated Section 8 (a) (2) and 8 (a) (1) of the Act.4.By causing the said Association and its members to discriminate against em-ployees and prospective employees in violation of Section 8 (a) (3) of the Act, theabove-named Union has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (b) (1) (A) and 8 (b) (2) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIX ABancker-Tooker & Co., Inc., 67 Orchard Street, Manhasset, L. I.Buchanan & Eberhard, Inc., Shore Road, Glenwood Landing, L. I.William Casey & Sons, Inc., 2 Lakeview Avenue, Lynbrook, L. I.Craft & Brucia, Inc., 158 Irving Place, Woodmere, L. I.Davis Construction Corp., Charlotte Ave., Hicksville, L. I.Ted Fatscher, 17 Emerson Place, Valley Stream, L. I.Gifford Construction Co., Inc., 146 Newbridge Road, Hicksville, L. I.Good Roads Engineering & Contracting Co., Inc., Burns Avenue, Wantagh, L. I.Grant Park Construction Co., Inc., 65 Prospect Avenue, Lynbrook, L. I.Grefe & Brennan, 71 S. Long Beach Road, Long Beach, L. I.William H. Greene, Grand Boulevard, Westbury, L. I.J. J. Hagerty, Inc., Westhampton Beach, New YorkThe Hallen Co., Inc., 45-24 37th Street, Long Island City, New YorkHendrickson Brothers, Inc., Valley Stream, Long Island, New YorkHinkle & Finlayson, Inc., Sea Cliff Avenue, Glen Cove, L. I.Horn Construction Co., Inc., 2174 Hewlett Avenue, Merrick, L. I.Karlson & Reed, Inc., W. Barclay Street, Hicksville, L. I.Frank Marmorale, Oyster Bay Road, Locust Valley, L. I.Merrick Utility Associates, Inc., 26 Surrey Drive, Merrick, L. I.John C. Peterson Construction Co., 958 Church Street, Baldwin, L. I.Radory Construction Corp., 94 Cherry Valley Road, West Hempstead, L. I.Vincent Provenzano Construction Co., 1955 Franklin Place, Woodmere, L. I.W. E. Sexton, Inc., 193-195 Jericho Turnpike, Mineola, L. I.Slattery Contracting Co., Inc., 46-36 54th Road, Maspeth, L. I.R. Salerno & Sons, 116 Harbor Road, Port Washington, L. I.Standard Bitulithic Co., Woodside Avenue, Baldwin, L. I.Switzer Contracting Co., Morris Avenue, Glen Cove, L. I.Tuly & DiNapoli, Inc., 127-50 Northern Boulevard, Corona, New YorkOrange Crush of P. R.,Inc.andUnidad General de Trabajadoresde P. R.,Petitioner.Case No. P34-RC-954. June 18,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George L. Weasler, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.'2.The labor organization involved claims to represent certain em-ployees of the Employer.1SeeOrange Crush of Puerto Rico, Inc.,Case No. 24-RC-784, not reported in printedvolumes of Board Decisions and Orders.118 NLRB No. 25.